 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 350 EFCO Corporation and United Brotherhood of Car-penters and Joiners of America, AFLŒCIO and Employee Benefit Committee, Employee Policy Review Committee, Safety Committee, Em-ployee Suggestion Screening Committee, Par-ties-in-Interest.  Case 17ŒCAŒ16911 December 31, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On March 7, 1995, Administrative Law Judge George F. McInerny issued the attached decision.  Thereafter, the Respondent filed exceptions and a supporting brief and the Parties-in-Interest filed exceptions.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order, and to adopt the recommended Order as modified and set forth in full below. I. THE 8(A)(2) ALLEGATIONS The issues presented are whether the Respondent™s Employee Benefit Committee, Employee Policy Review Committee, Safety Committee, and Employee Sugges-tion Screening Committee are labor organizations and, if so, whether the Respondent dominated or interfered with their formation or administration or contributed financial and other support to them, in violation of Section 8(a)(2) and (1) of the Act.  The judge found that all four commit-tees were labor organizations and that the Respondent unlawfully dominated or interfered with each of them. We agree with the judge for the reasons set forth be-low that the Employee Benefit Committee, the Policy Review Committee, and the Safety Committee are labor organizations unlawfully dominated by the Employer in violation of Section 8(a)(2) and (1).  While the Respon-dent™s stated aim of involving employees in decision making may be commendable, we find with regard to these three committees that the particular means chosen by the Respondent to achieve that end were unlawful.  Contrary to the judge, however, we find that the Respon-dent did not violate Section 8(a)(2) and (1) with respect to the Employee Suggestion Screening Committee, as we find that it is not a labor organization.  In forming and operating this Committee, the Respondent chose a means of obtaining employee input that did not impinge on the employees™ rights under the Act. A. Factual Background The facts, as found by the judge or undisputed in the record, follow.  The Respondent manufactures aluminum windows, door systems, curtain walls, and storefronts at two plants in Monett, Missouri, with additional manufac-turing and distribution facilities in Chicago, San Fran-cisco, and Oklahoma City.  Principal responsibility for formulating company policy is vested in the Manage-ment Committee, composed of the Respondent™s presi-dent, Chris Fuldner, and its vice presidents.  However, in the 1980™s, the Respondent began implementing what it termed a ﬁManufacturing Resources Planningﬂ program, which sought to attain higher levels of efficiency through, inter alia, improvements in quality and inven-tory control, implementation of a ﬁjust-in-timeﬂ produc-tion system, and greater employee involvement.  As part of that program, the Respondent began a reappraisal of its personnel practices that resulted in the establishment of four employee committees at various times in 1992 and early 1993.  According to Fuldner, these committees were created, in part, to educate employees, to keep the Management Committee informed, to assist management in making policy and benefit decisions, and to increase productivity by encouraging employee involvement in decision making.  Each of the committees met on the Respondent™s premises during working time, and em-ployees were paid for time spent on committee activities.  In each case, the Respondent selected the initial members of the committees. In 1993, after the committees were formed, the Re-spondent became aware of union organizing activity among its employees.  On July 26, 1993, a representative of the Union wrote a letter to Chris Fuldner stating that the Union was attempting to organize the Respondent™s employees, but the Union never filed a petition for an election. B. Formation and Operation of the Committees 1.  The Employee Benefit Committee  Fuldner announced the creation of the Employee Bene-fit Committee in a memorandum to employees dated September 8, 1992.  As he explained in the memorandum and at the first committee meeting, the Committee™s pur-pose and function was to evaluate existing employee benefit plans and to make recommendations to the Man-agement Committee to improve the plans.  According to the memorandum, the Benefit committee members were to investigate plans, analyze costs, and solicit ideas and comments from other employees. The Respondent™s chief financial officer, Bret Baker, selected 10 employees out of 20 volunteers to be mem-bers of the Committee and tried to include representa-tives from the various shifts and departments.  At the first meeting, Fuldner informed the Committee that it was to choose ﬁits own route,ﬂ but that it must first ad-dress changes in the medical insurance plan and evaluate the dental plan.  The committee members, who included at least one statutory supervisor, elected Mark Hardwick, a nonsupervisory employee, as chairman and contact with the Management Committee. For the first few months, the Benefit Committee held meetings nearly every week, but the meetings later ta-327 NLRB No. 71  EFCO CORP. 351pered off to about once a month.  Baker and Mona 
Workes, the Respondent™s pers
onnel director, attended 
almost every meeting.  In Ju
ne 1993, after a request from 
the Committee, the Respondent™s comptroller, Don Kell-
hofer, began attending the meetings and acted as a liaison 
between the Committee and Fuldner. 
Although, according to Ha
rdwick, the Committee did 
not engage in ﬁnegotiationsﬂ or ﬁgive-and-takeﬂ with 

management about the merits of committee proposals, 
the Committee considered a wide range of matters, in-
cluding life insurance, a psychology program, employee-
of-the-month awards, sick pay, dental and prescription 
eye care plans, flextime, ﬁjean
sﬂ day, an employee credit 
union, savings bond plans, cancer insurance, a cookout 

and a party for employees, an 
employee seat on the board 
of directors, and a Good Friday holiday, and made rec-
ommendations to management regarding these matters.  
The Respondent™s management reviewed and accepted 
the Benefit Committee™s propos
als concerning a health 
plan, dental plan, an
d an employee party, but rejected its 
proposals for an employee credit union and a prescription 
plan, among others.   
The Committee also studied, developed, presented, and 
recommended a long-term disability plan that manage-

ment considered and adopted.  With respect to the dis-
ability plan, Baker took bids on various plans, suggested 
a carrier to the Employee Benefit Committee and, after 
the Committee approved the pl
an, presented the proposal 
to management.  According to the Employee Benefit 

Committee™s minutes, the plan 
took effect December 1, 
1993.  Further, in a memorandum to the Respondent™s 
executive committee dated Ma
rch 25, 1994, Hardwick 
proposed on behalf of the Benefit Committee that the 

Respondent provide supplemental compensation to em-
ployees in the National Guard and military reserves 
should they be called into active duty. 
2. The Employee Policy Review Committee 
In a January 15, 1993 memorandum to all employees, 
Personnel Director Workes announced the formation of 
the Policy Review Committ
ee and asked for volunteers 
to serve as its members.  The memorandum stated that 
the Committee™s purpose would be to help the Respon-
dent review and establish policies and to ﬁgather com-
ments and ideas from employees regarding existing poli-

cies, or needs for implementation of new policies and 
make specific recommendations to EFCO™s management 
committee.ﬂ From volunteers, the Respond
ent selected 13 employ-
ees to be members of the 
Policy Review Committee to 

represent various areas of its operations.  Its membership 

later increased to 15 and, wh
en positions became vacant, 
the Committee circulated a memorandum on the Re-
spondent™s letterhead dated September 30, 1993, seeking 
five volunteers to ﬁrepresent all EFCO employees and 
work with the management committee, reviewing exist-
ing policies and procedures and implementing new 

ones.ﬂ  Interested employees were invited to contact a 
particular member of the 
Committee or the personnel 
department.  At the request of the Committee, Workes 
attended the meetings and was listed as a committee 
member in the minutes, but she did not vote. 
Fuldner attended the Policy Review Committee™s first 
meeting on February 9, 1993, and told the members that 

their mission was to examine existing policies, review 
them, and make recommendations to the Management 
Committee concerning how policies should be changed, 
but that the committee memb
ers should determine their 
own methods, scope of inquiry, and areas of concerns.  

Later, the Respondent™s Management Committee asked 
the Committee to devise a no-smoking plan that would 
conform with a new state la
w and address health con-
cerns.  In response, the Committee solicited views from 

employees, expanded management™s proposed no-
smoking ban to a wider no-tobacco policy, and published 
its proposal in the Respondent™s newspaper.  On June 1, 
1993, after receiving the Co
mmittee™s proposal, the Re-
spondent promulgated the no-tobacco policy.
1  The Policy Review Committ
ee also considered and 
developed a 4-day workweek proposal.  It sought and 
received input from employee
s and contacted other com-
panies with 4-day workweek programs and advanced its 
proposal to the Management Committee, which agreed to 

a limited trial of the program.  The Committee also ad-
dressed other matters, including sick leave and personal 
days, the dress code, overtime,
 holidays, vacations, work 
hours, job bidding, and timeclocks, and raised other is-
sues on its own initiative.  The Respondent adopted the 
Committee™s proposed policies on sick leave and  per-
sonal days. 
3. The Safety Committee  
On April 21, 1992, Plant Facilitator Mike Washik sent 
a memorandum to EFCO em
ployees announcing the formation of the Safety Co
mmittee, composed of shop 
and office employees.  The memorandum explained that 

the Committee was broadly charged with the duty of 
handling ﬁsafety problemsﬂ and that committee members 
were to set safety policies and find ways of enforcing 
them. The memorandum furthe
r stated that the Respon-
dent was seeking volunteers but did not want more than 
one member from any one department. 
Washik selected 11 employees
 from the volunteers as 
members of the Committee.  At its first meeting on June 

4, 1992, Washik informed 
members that the Committee™s 
purpose was to involve employees in solving safety prob-

lems, meeting OSHA requirements, reviewing safety 
rules, and receiving employees™ input in enforcing these 
                                                          
 1 William Stegman, the Policy Review Committee chairman, whom 
the judge credited, testified that the Management Committee adopted 
the Policy Review Committee™s pr
oposed policy with only minor 
changes in wording. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 352 rules.2  Washik thereafter notified committee members of 
the meetings, which were held monthly or bimonthly.  
Washik set out issues to be addressed by the Safety 
Committee in some of the meeting notices. 
Washik directed the work of the Committee until Au-
gust 1993, when Lora Saffer was named safety director 

and assumed his role with the Safety Committee.  In a 

memorandum to all employees dated September 3, 1993, 
Saffer requested new volunteers for the Safety Commit-
tee and included herself in a list of committee members.  
Saffer prepared and distributed the Committee™s agendas, 
minutes, and memoranda to employees and committee 
members until December 1993, when the committee 
members elected a coordinato
r.  Saffer abstained from 
this vote but collected and counted the ballots.  The Re-
spondent concedes that Washik
 is a statutory supervisor 
and Saffer was stipulated to 
be an agent of the Respon-
dent. 
The Safety Committee reviewed and addressed poli-
cies covering such matters as safety awards and incen-
tives,
3 and the wearing of safety shoes and glasses.  It 
also addressed a wide range of problems including the 
need to replace dirty and brok
en light fixtures, a lack of 
fans in certain areas of the facility, the repair or replace-
ment of a miter saw, the need for additional ventilation, 
meeting OSHA requirements
, emergency planning in 
case of natural disaster, and the need to correct a number 
of safety hazards. 
4. Employee Suggestion Screening Committee  
In a memorandum to six employees dated December 
28, 1992, the Respondent ann
ounced the creation of the 
Employee Suggestion Screening Committee and their 

selection as members.  An outline of the employee sug-
gestion program and the Committee™s functions was at-
tached.  Under the new program, all employees were encour-
aged to submit suggestions a
nd were informed that they 
would be paid $5 for each ﬁvalidﬂ suggestion, up to a 

maximum of five suggestions.  As set forth in the memo-
randum, the purpose of the Suggestion Screening Com-
mittee was to make recommendations about the screen-
ing plan, receive all suggestions, make recommendations 
                                                          
                                                           
2 Washik™s handwritten minutes of the meeting state that the com-
mittee members were informed that the Respondent was seeking shoe 
distributors who could service the employees and that it was consider-
ing reinstating payroll deductions for the shoes.  The minutes further 

state that ﬁthings . . . reported th
at needed [work]ﬂ included a written 
injury prevention program, improved housekeeping, an incentive pro-

gram to improve safety, an emer
gency evacuation plan, and OSHA 
approved containers for flammable material. 
3 With respect to awards and incen
tives to employees, the June 17, 
1993 minutes note that the Committee discussed safety incentives and 
the ﬁSafety Buckﬂ program and that 
after the Committee reviewed all 
the programs, a submission would be made to management.  The 
Committee™s October 11, 1993 minutes record that the Committee 
again reviewed the Safety Buck progr
am and that Safety Director Lora 
Saffer was to establish criteria for 
ﬁrewarding individu
al, departmental 
and plant safety to present to Fuldner, along with the cost proposal.ﬂ 
on especially good suggestions
, reject ﬁfrivolous or oth-
erwise invalidﬂ ones, and submit remaining suggestions 
to the appropriate management group including the engi-
neering review board, manufacturing review board, or 
the Management Committee.
4  According to the memo-
randum, the Suggestion Screening Committee was also 
charged with notifying the employees submitting the 

suggestions within a week of action taken on their sug-
gestions and recommending the best suggestions to the 
Management Committee based on criteria established by 
management for ﬁspecial recognition.ﬂ  The Management 
Committee retained authority 
to award any special rec-
ognition. 
At the first meeting in D
ecember 1992, the Respondent 
set the agenda and the Co
mmittee elected employee 
Mark Kaiser as chairman.
5  In a memorandum dated Janu-
ary 14, 1993, the Respondent notified all employees 
about the formation of the Suggestion Screening Com-

mittee and solicited suggestions.
6  The memorandum fur-
ther noted that two Management Committee members 

would sit in on each committee meeting as advisors and 

ensure that the Committee received necessary resources.  
The Suggestion Screening Committee later selected its 
own replacement members.  
In practice, the Committee did not make decisions 
about the implementation of suggestions but merely de-
cided which ones were not frivolous and forwarded them 

to the relevant management group.  The evidence re-
flects, contrary to the Respondent™s December 28, 1992 
memorandum, that the Committee did not recommend 
the ﬁbestﬂ suggestions or, for that matter, any sugges-
tions, to management.  In addition, the Management 
Committee, not the employee 
committee, was given re-
sponsibility for following up with employees on the 

status of their suggestions. 
The Committee collected sugg
estions during two peri-
ods from mid-January through February 1993 and in Oc-

tober 1993.  During the first period, 95 suggestions were 
collected, 7 were rejected as
 unreasonable, 3 were re-
turned for classification, and 4 duplicated previous sug-
 4 The memorandum also stated that the Suggestion Screening Com-
mittee was to determine whether a 
suggestion was ﬁreasonableﬂ but that 
such a designation would not mean it would be accepted or imple-
mented.  The suggestion form has a section for Screening Committee 
members to mark the appropriate box noting that the suggestion is a 
ﬁreasonable proposal,ﬂ an ﬁunreasonable proposal,ﬂ or that it was ﬁpre-
viously suggested.ﬂ 
5 Kaiser later became a statutory supervisor and remained as chair-
man of the Committee.  The evidence does not reflect that any other 
member of the Committee was a statutory supervisor, although the 
senior vice president and the chief financial officer attended the first 

meeting. 
6 In that memorandum, the Respondent noted that it was ﬁparticu-
larly interested in ideas that reduce costs, improve processes (either 
manufacturing or administrative) or eliminate inefficiencies [sic] 

(things we now do that are not ne
cessary, that are a duplication of 
something we do elsewhere or activ
ities that don™t add value to the 
products and services that we deliver to our customers).ﬂ 
 EFCO CORP. 353gestions.
7  In the second period, 19 suggestions were 
gathered and only 1 was rejected as unreasonable.  Most 
of the suggestions recomme
nd specific improvements in 
the production process. 
C.  Analysis 
In determining whether an employer has violated Sec-
tion 8(a)(2) and (1) of the Act by interfering with, domi-
nating, or supporting an employee committee, the Board 
engages in a two-step inquiry.
  The first step involves 
examining whether the commit
tee is a ﬁlabor organiza-
tionﬂ as defined in Section 2(5) of the Act.  If not, the 
allegation is dismissed.  If the committee meets Section 
2(5)™s criteria for a labor organization, the second inquiry 
is whether the Respondent has dominated or interfered 
with the formation or administration of the committee.  
Electromation, Inc., 309 NLRB 990 (1992), enfd. 35 
F.3d 1148 (7th Cir. 1994). 
1. The labor organization issue 
Under the definition set forth in Section 2(5), a com-
mittee is a labor organization if (1) employees partici-
pate, (2) the organization exists, at least in part, for the 

purposes of ﬁdealing withﬂ 
the employer, and (3) these 
dealings concern ﬁgrievances, labor disputes, wages, 
rates of pay, hours of employment, or conditions of 
work.ﬂ  As an initial matter, the facts recited above leave 
no doubt that each Committee is an organization in 
which employees participate.
8  The primary question is whet
her the Committees exist 
for the purpose, at least in part, of ﬁdealing withﬂ the 

employer concerning the matters set forth in Section 
2(5).  The concept of ﬁdealing withﬂ essentially involves 
a bilateral process, ordinarily entailing a pattern or prac-
tice by which a group of employees makes proposals to 
management, and management responds to these propos-
als by acceptance or rejec
tion by word or deed.  
E. I. du Pont & Co.
, 311 NLRB 893, 894 (1993).  In 
NLRB v. Cabot Carbon Co.,
 360 U.S. 203, 210Œ211 (1959), the 
                                                          
                                                           
7 One suggestion marked ﬁunreasonab
leﬂ was resubmitted with more 
information and found ﬁreasonableﬂ 
and another so marked included 
the comment that the suggestion s
hould be resubmitted with more 
detail.  A third suggestion recommending classes was marked unrea-
sonable with the notation that the classes had already started. 
8 The judge found, and we agree with respect to the Benefit Commit-
tee, the Safety Committee, and the Policy Review Committee, that 
these committees acted in a repres
entational capacity.  Thus, the Re-
spondent sought to secure representation on the committees from all 
sections and shifts and urged these committees to canvass employees 
for their opinions regarding policy 
matters and the committees™ propos-
als.  In light of our finding that 
these committees acted in a representa-
tional capacity, it is unnecessary to th
e disposition of this case to de-
termine whether an employee group could be found to constitute a 
labor organization absent a finding th
at it acted as a representative of other employees.  See 
Electromation
, supra, 309 NLRB at 994 fn. 20.   
As noted below, we find that the Suggestion Screening Committee, 
in contrast to the other committees
, did not act in a representational 
capacity.  However, for the reasons de
scribed below, we also find that 
it did not ﬁdeal withﬂ the Respondent over Sec. 2(5) issues and that for 
that reason it is not a labor organization. 
Supreme Court held that the term ﬁdealing withﬂ in Sec-
tion 2(5) is broader than the term ﬁcollective bargainingﬂ 
and applies to situations outside the negotiation of collec-
tive-bargaining agreements. 
The evidence reflects that th
e Respondent engaged in 
ﬁdealing withﬂ the Employee Benefit Committee, the 

Policy Review Committee, and the Safety Committee 

with respect to subjects covered by Section 2(5), supra.  
The Employee Benefit Committee evaluated existing 
employee benefit plans, inves
tigated alternative plans, 
solicited ideas and comments from other employees, and 
recommended to management how the plans could more 
effectively meet employees™ needs.
9  While the Em-
ployee Benefit Committee™s proceedings may not have 

risen to the level of formality usually seen in collective 

bargaining, it is well settled that such formal proceedings 
are not necessary to a finding 
that an employer has dealt 
with a committee.  
NLRB v. Cabot Carbon
, supra; 
E. I. du Pont
, supra.  It is undisputed that this Committee for-
mulated and presented numerous proposals to manage-
ment for its consideration, some of which management 
adopted and others it rejected.
10  As  the court observed 
in 
Electromation, Inc. v. NLRB
,11 the employee commit-
tees in Cabot Carbon were found to deal with the em-

ployer because they ﬁmade 
proposals and requests re-
specting such matters as seniority . . . working schedules, 

holidays, vacations, sick leav
e, . . . and improvement of 
working facilities and conditions.ﬂ  Thus, there can be no 
doubt that the Respondent and the Employee Benefit 
Committee dealt with each other over Section 2(5) sub-
jects. Similarly, the Policy Review Committee solicited 
comments and ideas from employees regarding existing 
policies on a wide range of employment matters and the 
need for implementation of new ones.  Using feedback 
from employees, the Policy Review Committee made 
recommendations to management about such matters as a 
no-tobacco policy and a 4-day workweek.  The Respon-

dent also considered the Committee™s recommendations 
concerning similar subjects,
 accepting some and reject-
ing others.  Thus, the Respondent engaged in dealing 
over Section 2(5) matters with the Policy Review Com-
mittee as well as the Employee Benefit Committee, both 
 9 The Respondent™s practices in this regard are distinguishable from 
those in 
NLRB v. Peninsula General Hospital Medical Center
, 36 F.3d 
1262 (4th Cir. 1994), where the court found that an employer-formed 
committee of nurses was not a labor organization.  In 
Peninsula Gen-
eral, the employer also wished to 
involve employees in the updating 
and improvement of benefit plans.  
While the employer there discussed 
the benefits issues with the committe
e, a consultant reviewed the bene-
fits policy, and management itself su
rveyed the views of all the nurses 
in order to set priorities for the upcoming budget year.  Id. at 1267Œ

1268. 
10 The court noted in 
Webcor Packaging, Inc. v. NLRB
, 118 F.3d 
1115, 1121 (6th Cir. 1996), cert. denied 118 S.Ct. 1035 (1998), that 
such an arrangement constitutes ﬁa paradigm case of dealing.ﬂ 
11 35 F.3d 1148, 1160 (7th Cir. 1994), citing 
NLRB v. Cabot Carbon
, supra, 360 U.S. at 213. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354 of which therefore constitute 
labor organizations as de-
fined in the Act. 
A significant portion of the purposes and functions of 
the Safety Committee, such as the reporting and correc-
tion of safety problems, would not contribute to a finding 
that it is a labor organization.  As the Board noted in 
du Pont, supra,
12 the Act does not prevent an employer from 
ﬁencouraging its employees to 
express their ideas and to 
become more aware of safety 
problems in their work.ﬂ  
Moreover, an employer™s 
delegation
 of safety duties, 
such as the reporting of safe
ty hazards, the imparting of 
safety information or the planning of educational pro-
grams, by itself, does not constitute dealing.  In the pre-
sent case, therefore, the Sa
fety Committee™s reporting of 
broken light bulbs and other 
more serious safety hazards 
to management and informing it of the need to replace 
broken pieces of equipment 
does not constitute ﬁdealing 
withﬂ the employer over statutory terms and conditions 
of employment. 
However, the Respondent did not simply delegate 
safety inspection or reporting duties to the Safety Com-
mittee.  Rather, the Committee™s functions included re-
viewing safety rules and policies, developing safety in-
centive programs, and, most significantly, making pro-

posals to management about such policies and programs, 
including proposals respecting employee compensation.
13 NLRB v. Cabot Carbon
, supra, 360 U.S. at 212.  In short, 
the Safety Committee was an integral part of a bilateral 
process falling under the rubric of Section 2(5) and in-
volving employees and management with the purpose of 
affecting safety issues.  Ac
cordingly, we find that the 
Respondent engaged in ﬁdeal
ing withﬂ the Safety Com-
mittee and that this committ
ee thus is a labor organiza-tion as defined in Section 2(5) of the Act. 
In contrast, we find that the Respondent did not ﬁdeal 
withﬂ the Employee Suggesti
on Screening Committee.  
Unlike the others, this committee did not formulate pro-

posals or present them to management.  Rather, it re-
viewed and forwarded suggestions made by individual 
employees to the appropriate management committee.  In 
short, the Respond
ent created an employee suggestion 
program in which the Employee Suggestion Screening 
Committee performed a clerical or ministerial function 
which facilitated the Respondent™s consideration of sug-
gestions made by employees.  In practice, it essentially 
operated as a screening portion of an employee ﬁsugges-
tion boxﬂ program.
14  We support an interpretation of the 
                                                          
                                                           
12 311 NLRB at 897. 
13 See Simmons Industries
, 321 NLRB 228, 254 (1996) (unlawful 
safety committee not limited to identifying and reporting hazards); 
Waste Management of Utah
, 310 NLRB 883 (1993) (subject matter of 
some of the committees, e.g., routi
ng, productivity, and safety, might 
under other circumstances place the purpose of the committee outside 

the ambit of Sec. 8(a)(2)). 
14 Moreover, because this Committee did not canvass employees but 
only informed them as to
 the action taken on their suggestions, it did 
not act as the employees™ representative. 
Act which would not discourage such programs in their 
various forms.  See 
E. I. du Pont & Co
., supra, 311 
NLRB at 894; 
Electromation, supra, 309 NLRB at 995 
fn. 21. In theory, an employee co
mmittee could ﬁdeal withﬂ 
an employer by weeding out proposals it does not wish to 

advance and recommending others that pertain to Section 

2(5) matters, a process which would, in essence, put the 
committee in the position of making proposals to man-
agement based on the suggestions of other employees.  
However, the Employee Suggestion Screening Commit-
tee did not serve such a function, as neither in practice 
nor in effect did it ﬁrecommendﬂ or provide an opinion 
about the adoption or modification of any suggestion.
15  As noted above, the Committee deemed very few sug-
gestions unreasonable, and sent on the vast majority of 
suggestions to management.  Thus, as the Respondent 
did not deal with the Committ
ee, we find that the Em-
ployee Suggestion Screening Committee is not a labor 
organization.
16  In sum, we conclude that the evidence establishes that 
the Employee Benefit Committee, the Policy Review 

Committee, and the Safety Committee existed, at least in 
part, for the purpose of making proposals to management 
which would be considered a
nd accepted or rejected, and 
in fact that was the practice. 
 We therefore find that the 
element of ﬁdealing withﬂ is present with regard to these 
three committees and that th
ey are Section 2(5) labor organizations.  We further conclude that the Suggestion 

Screening Committee is not a labor organization under 
Section 2(5) and therefore its operation does not violate 
Section 8(a)(2) of the Act. 
2. The employer domination issue  
A labor organization that is the creation of manage-
ment, whose structure and function are essentially deter-
mined by management, and whose continued existence 
depends on the fiat of management, is one whose forma-
tion or administration is dominated under Section 8(a)(2) 
of the Act.  
Electromation,
 supra, 309 NLRB at 995.
17  15 Although the Respondent™s memorandum announcing the forma-
tion of this committee stated that its duties would include recommend-
ing the best suggestions to management, in practice it did not do so. 
Thus, we determine the Committee™s purpose from its actual perform-

ance rather than only from the Respondent™s original written policy.  
See Electromation, supra, 309 NLRB at 996 (ﬁ[p]urpose is a matter of 
what the organization is set up to do, and that may be shown by what 
the organization actually doesﬂ); 
Keeler Brass Co.,
 317 NLRB 1110, 
1114 fn. 16 (1995) (even though stated policy was that grievance com-
mittee decisions were final, in prac
tice they were not, and therefore the 
respondent engaged in dealing with the committee).  
16 We also note that the Respondent has used this program primarily 
as a mechanism for employees to express their ideas about ways in 
which production might be improved rather than to address Sec. 2(5) 
matters. 
17 See also Webcor Packaging
, supra, 118 F.3d at 1123 (finding 
committee to be dominated by employer where committee was estab-
lished by employer and 
employer had retained discretion over commit-
tee™s continued existence).  EFCO CORP. 355The record establishes that each of these elements is pre-
sent with regard to the Policy Review Committee, the 
Employee Benefits Committee, and the Safety Commit-
tee.  The Respondent concedes that it created all three 
committees, announced their formation, and explained to 
employees their goals and purposes, and held the com-

mittee meetings on its premises during working hours.  
The record evidence also esta
blishes that the Respondent 
essentially determined the structure and function of the 
committees, selected the initi
al members, and chose the 
subjects they were to address.
  For example, the Respon-
dent informed employees that the Employee Benefit 

Committee was to evaluate benefit plans, recommend 
new plans, and solicit input from employees.  The Re-
spondent chose the initial members from volunteers and 
management officials attended committee meetings.  
Although the Respondent told committee members that 
the Benefit Committee was to choose its own route, it 
explicitly directed them to address important benefit is-
sues presented in the medical insurance plan and the den-
tal plan. 
The Respondent also directed the Policy Review 
Committee to gather comments and ideas from employ-

ees and then review and recommend policies to man-
agement.  The Respondent se
lected the initial members 
of the Committee from volunteer
s and directed them to 
devise a no-smoking policy.  The Respondent charged 
the Safety Committee with the duty of reviewing safety 
rules, developing safety po
licies and incentives, and re-
ceiving employee input in enforcing safety rules.  Man-
agement representatives played
 a major role in directing 
the Safety Committee™s work, including preparing and 

distributing its agendas, minutes, and memoranda.   
Thus, we agree with the judge that the Respondent domi-
nated the Employee Benefit Committee, the Policy Re-
view Committee, and the Sa
fety Committee in violation 
of Section 8(a)(2) and (1) of the Act.
18                                                             
                                                                                             
18 We find no merit in the Respondent™s contention that it did not 
violate Sec. 8(a)(2) because the committee members are managerial 
employees by virtue of their committee work.  We note, inter alia, that 
authority over all corporate decision making is vested in the Manage-
ment Committee, and that even with regard to the particular limited 
issues as to which it solicited proposals from the employee committees, 
the Respondent retained the authority
 to decide whether to accept the 
committees™ recommendations, reject them, or modify them.  See 
St. 
Thomas University, 298 NLRB 280, 286 (1990).  For the reasons set 
forth by the judge, we also find no merit in the Respondent™s argument 
that its employees are excluded from the Act™s protections because, as 
minority shareholders in the Respondent™s ESOP, they are its owners.  
See Science Applications Corp
., 309 NLRB 373 (1992) (rejecting em-
ployer™s claim that no collective-ba
rgaining unit is appropriate because 
employees are stockholders); 
S-B Printers, Inc.,
 227 NLRB 1274 
(1977) (evidence does not support a fi
nding that stock ownership gives 
employees an effective voice in form
ulation and determination of pol-
icy).  Finally, we agree with the ju
dge™s rejection of the Respondent™s 
argument that any interpretation of Sec. 2(5) and 8(a)(2) used as a basis 

for finding its committees unlawful infringes upon the participant™s 
First Amendment rights.  See 
NLRB v. Cabot Carbon Co.,
 360 U.S. at 
II. THE 
8(A)(1)
 ALLEGATIONS 
The Respondent excepts to the judge™s finding that it 
violated Section 8(a)(1) by creating the impression of 
surveillance.  We find merit in this exception. On August 
3, 1993, several employees met with a union representa-
tive outdoors in a city park at lunch.  During the meeting, 
Supervisor Randall Adams and employee Randy 
McGlothlin drove by and, when they passed again some 
time later, waved at the employees, one of whom waved 
back.  The judge credited Adams™ and McGlothlin™s tes-
timony that they had gone out to lunch and on the way 
back noticed the employees, 
whom they knew, standing 
in the park.  He noted that
 there was no evidence that 
Adams and McGlothlin knew the employees were union 
activists or that they were engaged in a union meeting.  
He also credited their testimony that they did not men-
tion having seen the employees in the park to anyone. 
That afternoon, the Respondent™s president, Chris 
Fuldner, approached employee Carol Baker, who had 

been in the park, and stated that he had heard that she and 
some others would like to talk to him and that, if she did, 
his door was always open.  Baker thanked Fuldner and 
he left.  Although the judge found that Fuldner knew 
nothing about the meeting in park and had approached 

Baker only because another employee had told him 
Baker might wish to talk to him, he also found that it was 
ﬁreasonable and logicalﬂ for Baker to 
assume
 that Fuld-
ner had approached her because he had heard about the 
meeting.  He then concluded that even though there was 
no actual link between the events in the park and Fuld-
ner™s approach to Baker, the Respondent had violated the 
Act by creating the impression of surveillance.  We dis-
agree.  Regardless of the coincidental timing of Fuldner™s 
approach to Baker, the Respondent in fact engaged in no 
conduct that reasonably could have caused Baker to be-
lieve that her union activities were under surveillance.  
Thus, we find that the General Counsel has failed to 
demonstrate that the Respondent violated Section 8(a)(1) 
in this regard, and we shall dismiss this allegation.
19  We also find merit in the Respondent™s contention that 
the judge erred in finding that it violated Section 8(a)(1) 

by soliciting grievances and, 
accordingly,  we shall dis-
 218 (rejecting employer™s argument 
that finding employee committees 
to be labor organizations preven
ts employees and employers from 
discussing matters of mutual interest in violation of the First Amend-
ment). 
19 The judge inadvertently omitted from his recommended Order and 
notice provisions reflecting his findi
ngs that the Respondent violated 
Sec. 8(a)(1) by threatening employee
s with the loss of Employee Stock 
Ownership Plan (ESOP) in the event they became represented by a 
union.  The finding was based on th
e Respondent™s posting of a notice 
consisting of an application to the Internal Revenue Service for ap-
proval of its ESOP which stated, wit
hout further explanation, that all 
employees are eligible to participate under the plan except members of 
a collective-bargaining group.  We shall include appropriate provisions 
in our Order and notice.  We shall also include modifications in accor-
dance with our decision in 
Indian Hills Care Center, 321 NLRB 144 
(1996), and 
Excel Container, Inc.,
 325 NLRB 17 (1997).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356 miss that allegation.  Employee Mike Williams, a union 
committeeman, asked employee Steve Carpenter if he 
wished to discuss problems with Fuldner.  They went to 
Fuldner with other employees and did so.  There is no 
evidence that Fuldner asked Williams to solicit griev-
ances or that Williams is a statutory supervisor or the 
Respondent™s agent.  In fact, Fuldner testified without 

contradiction that he did not ask Williams to solicit 
grievances and that he maintained an ﬁopen doorﬂ policy 
as to employee concerns. 
This is not the case of an employer initiating a new 
policy or practice of soliciting grievances during a union 
campaign.  See 
Noah™s New York Bagels
, 324 NLRB 266 
(1997).  There is no evidence here that the Respondent 

initiated a new policy, or that any of its supervisors or 
agents actually solicited grievances.  
Mast Advertising
, 286 NLRB 955 (1987), on which the judge relies, is dis-

tinguishable.  In 
Mast
, employer representatives urged 
employees to voice grievances and held unprecedented 
meetings soliciting employee complaints.  Compare 
Mast Advertising & Publishing
, 304 NLRB 819 (1991) (em-
ployees™ approaching employer with problems and dis-
cussing them is protected ac
tivity).  Thus, an employer 
does not unlawfully solicit grievances where, as here, 
employees on their own accord 
approach management to 
discuss problems, and a fortiori where, as here, the em-

ployer maintained a prior open door policy and there is 
no evidence that any promises were made to the employ-
ees. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, EFCO Corporation, Monett, 
Missouri, its officers, agents, successors, and assigns, 
shall 
1. Cease and desist from 
(a) Promulgating and enforcing an overly broad no-
solicitation rule prohibiting unauthorized solicitations of 
employees, or unauthorized distribution of literature of 
any kind on company premises at all times. 
(b) Publishing and maintaining memoranda setting out 
an overly broad interpretation of a no-solicitation rule 
unlawfully limiting union activities to nonwork areas and 
prohibiting union activities in work areas during non-
working time. 
(c) Reprimanding an employee for passing out union 
literature inside the plant under an overly broad no-

solicitation rule. 
(d) Dominating, assisting, or otherwise supporting the 
Employee Benefit Committee, the Employee Policy Re-

view Committee, and the Safety Committee. 
(e) Threatening employees with loss of Employee 
Stock Ownership Plan in th
e event they become repre-
sented by a union. 
(f) Posting and maintaining a notice to employees con-
sisting of an application to the Internal Revenue Service 
for approval of Employee Stock Ownership Plan stating, 
without further explanation, that all employees are eligi-
ble to participate under the plan except members of a 
collective-bargaining group. 
(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, remove 
from the files of its employee, Dennis Wolf, any record 

of a reprimand given him on July 27, 1993, concerning 
violations of a no-solicitation rule, and within 3 days 
thereafter notify the employee in writing that this has 
been done and that the reprimand will not be used against 
him in any way. 
(b) Immediately disestablish and cease giving assis-
tance or any other support to the Employee Benefit 

Committee, the Employee Po
licy Review Committee, 
and the Safety Committee. 
(c) Within 14 days after service by the Region, post at 
its facilities in Monett, Missouri, copies of the attached 

notice marked ﬁAppendix.ﬂ
20 Copies of the notice, on 
forms provided by the Regional Director for Region 17, 
after being signed by the Respondent™s authorized repre-

sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facilities 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since August 20, 1993. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                            
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 20 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 EFCO CORP. 357 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT promulgate or enforce an overly 
broad no-solicitation rule prohibiting unauthorized solici-

tations of employees, or unauthorized distribution of lit-

erature of any kind on comp
any premises at all times. 
WE WILL NOT publish or maintain memoranda set-
ting out an overly broad interpretation of a no-solicitation 
rule limiting union activities to nonwork areas and pro-
hibiting union activities in work areas during nonwork-
ing time. 
WE WILL NOT reprimand an employee for passing 
out union literature inside the plant under an overly 
broad no-solicitation rule. 
WE WILL NOT support, dominate, or assist the organi-
zations known as the Employee Benefit Committee, the 

Employee Policy Review Committee, and the Safety Com-

mittee.  
WE WILL NOT threaten empl
oyees with loss of Em-
ployee Stock Ownership Plan in the event they become 
represented by a union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL remove from the file of Dennis Wolf a rep-
rimand he received on July 27, 1993, for distribution of 
union literature. 
WE WILL immediately disestablish and cease giving 
any assistance and support
 to the Employee Benefit 
Committee, the Employee Po
licy Review Committee, 
and the Safety Committee. 
 EFCO CORPORATION 
 Stephen E. Wamser, Esq., 
for the General Counsel
. Ransom A. Ellis Jr., Esq., 
and Ransom A. Ellis III, Esq. (Ellis, 
Ellis and Black), 
of Springfield, Missouri, for the  Respon-
dent. Jim Tudor, Representative, of Fort Smith, Arkansas, for the 
Charging Party.
 DECISION GEORGE F. MCINERNY, Administrative Law Judge.  
Based on a charge filed on August 20, 1993, by United Broth-
erhood of Carpenters and Joiners of America (the Union), 
which charge was amended on August 30, October 12, and 
November 29, 1993, the Regional
 Director for the Seventeenth 
Region of the National Labor Relations Board (the Regional 
Director and the Board), issued a complaint on December 15, 

1993, alleging that EFCO Corporation (the Company, or Re-
spondent), had violated certain 
provisions of the National Labor 
Relations Act (the Act).  The Respondent filed a timely answer 
to the complaint, denying the commission of any unfair labor 
practices. 
Pursuant to notice contained in
 the complaint, and as post-
poned by orders of the Regional Director, a hearing was held 
before me in Monett, Missouri on July 12, 13, and 14, 1994, at 
which the parties except the four named Parties-in-interest, the 
Employee Benefit Committee, the Employee Policy Review 
Committee, the Safety Committee, and the Employee Screening 
Committee, were represented, 
and all parties had the opportu-
nity to introduce testimony and 
documentary evidence, to ex-
amine and cross-examine witnesses, to offer motions, and to 
argue orally.  Following the close of the hearing the General 
Counsel and the Respondent submitted briefs, which have been 
carefully considered. 
Based on the entire record, including my observations of the 
witnesses, and their demea
nor, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent maintains an office and manufacturing plant 
in Monett, Missouri and in several other locations where it 
engaged in the manufacture and sale of industrial and commer-
cial aluminum windows and related products.  During a 12 
month period ending November 30, 1993, the Respondent pur-chased and received at its plan
t in Monett goods valued at over 
$50,000 directly from point
s outside the State of Missouri.  The 
complaint alleges, the answer admits, and I find that the com-
pany is an employer engaged in commerce within the meaning 
of Section (2), (6), and (7) of the Act. 
II. LABOR ORGANIZATIONS 
The complaint alleges, the answer admits that the Union and 
the Committees are labor organizations within the meaning of 
the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Background 
EFCO Corporation is a privately held company, incorporated 
under the laws of the State of Missouri, with the majority 
(around 75 percent) of the stock owned by the Fuldner.  Terry 
Fuldner is the chairman of the board of directors.  His son, 
Chris Fuldner, is president, and, from all of the evidence here, 
seems to be the chief executive officer. John Fuldner, Chris™ 
brother, is employed by the Company and, along with his sister, 
Fuldner serves on the Board of Directors.
1  The Company was founded in 1953 in St. Louis by Terry 
Fuldner with a partner, George Everly, hence the ﬁEﬂ and the 
ﬁFﬂ in EFCO.  In 1958, the Comp
any moved to Monett, a small 
city, population of about 6000 in the southwest corner of Mis-
souri.  It now has two plants in 
Monett, referred to in the record 
as the old plant and the new plant, with additional manufactur-

ing and distribution facilities in
 Chicago, San Francisco, and 
Oklahoma City.  Chris Fuldner, w
hose, testimony 
is the source 
for this background information, estimated that the Company 
                                                          
 1 Neither Terry Fuldner, nor John or Sandy, figure in the events 
making up this case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358 now employs about 700 production 
employees, with an addi-
tional 200 or so in support and administrative positions. 
The Company™s business is the manufacture of architectural 
grade aluminum windows used in hospitals, schools, office 
buildings, and high-rise apartments.  The Company also makes 
and sells curtain wall systems, st
orefronts, entry door systems, 
automatic doors, automatic sliding doors, swinging doors, and 
automatic balance doors.  The ma
nufacturing process is almost 
all custom work, not standard.  The Company buys aluminum 
in billet form, then extrudes the shapes required, finishes and 
glazes the product and, in some cases, even sends crews out to 
install the product at the jobsite.
  In 1993, its gross sales were 
about 87 to 88 million dollars. 
During the times that the events in this case took place, the 
Company was not unionized, but Chris Fuldner testified that 
there had been a unit of shop employees represented by the 
Carpenters™ Union which was recognized by and bargained 
with the Company from around 1963 to 1971 or 1972, when the 
Union was decertified.  Between that time and the summer of 
1993, there had been occasional rumors and reports of union 
activity, but there was no noticeab
le union organizational activ-
ity until July 1993.  On July 26, Jim Tudor, a representative of 
the Union™s general president, wr
ote to Fuldner stating that the 
Union was attempting to organize the Company™s employees.  
The attempts to organize were not reported in this record, nor 
were the Company™s plans, if any, to meet the Union™s organ-
izational efforts.  There is no mention in the record here of the 
filing of a petition for an electi
on with the Regional Director.  
There are, however, allegations in the complaint herein con-
cerning the existence of a no-solicitation rule, and several inci-
dents involving employees and supe
rvisors.  These will be dis-cussed later in section IIIG of this Decision.  
Apart from this momentary ripple on the placid surface of 
the Company™s pond, Chris Fuldne
r explained in detail his 
management philosophy and his act
ions taken in pursuance of 
his philosophical and economic goals, including the formation 
of the employee committees which are also at issue in this case. 
From his personal experience, 
Chris Fuldner described his 
return to Monett in 1977, from his job as a salesman for the 

Company, to assist his father 
in management.  Fuldner noted 
that his father was working 16-
hour days trying to manage all 
aspects of the Company™s opera
tions, without accomplishing as 
much as he should have in any of these activities.  Starting by 
taking over the engineering depa
rtment, Fuldner developed a philosophy of delegating management responsibility wherever 
possible, and pushing responsibi
lity for decision making as low 
through the administrative channels of the Company as effi-
ciency and productivity would allow.  He himself used a man-
agement committee composed of 
company vice presidents as 
the principal policymaking body, with almost total responsibil-
ity for management decisions. 
Having described the relationship between the Company and 
its employees during the union years from the 60™s to the early 
70™s as ﬁextremely adversarialﬂ Folder testified that the rela-
tionship changed.  He expresse
d his feeling that a business could not succeed in today™s global economy, and even against 
domestic competition, if manageme
nt was fighting with its own 
workers.  The management at EFCO has tried to combat that 
image.  For example, Fuldner pointed out, EFCO was the first 
employer in the area to set up an employee health insurance 
plan.  Thus, under Fuldner™s leadership, the Company set up an 
employee profit-sharing plan 
in 1979 and, in 1982, an Em-
ployee Stock Ownership Plan (ESOP).  Since 1992, about 25 
percent of the Company stock has been transferred to the ESOP 
account in a joint ESOPŒprofit-sharing plan. 
James F. McLeod, an attorn
ey who has represented the 
Company since 1979, and is also a member of its Board of 
Directors, testified that he drafted the ESOP for the Company.  
Employees having a year of service with the Company are eli-
gible to participate in the ESOPŒprofit-sharing plan.
2  The 
ESOPŒprofit-sharing plan is a combination of two different 
plans, both administered by a trustee, United Missouri Bank of 
Kansas City, and is entirely funded by the Company.  McLeod 
testified that the bulk of the employer contributions go into the 
ESOP fund, with the remainder to the profit-sharing plan.  The 
Plans are 100 percent vested after 7 years. 
Under the ESOP portion of th
e funds, shares of common 
stock in EFCO are purchased for the account of e
ach employee.  
Since the Company is privately held, there is no market for the 

stock whereby its value can be ascertained.  Therefore, the 
value is appraised annually by an
 outside firm to determine the 
stocks™ fair market value for that year. 
Shares of stock purchased for the account of an employee are 
held in the name of the Trustee, which has power to vote those 
shares in its discretion, except that the beneficial owner-
employee may direct the Trustee to vote his individual shares in 
matters such as corporate merger
 or consolidations, recapitali-
zation, reclassification,
 liquidation, dissolution, sale of substan-
tially all assets as other transactions as the Treasury (IRS) may 
prescribe.  In all other matters, the employee shareholder has no 
voice in voting his shares. 
The employee shareholder may sell his accumulated shares 
back to the Company during certain periods at their fair market 
value, but, if the employee wishes 
to sell at other times, he must 
first offer the shares to the Company.  The Company, in either 
event, may pay for the shares over a period not exceeding 5 
years.  However, the ESOP is basically constructed as a retire-
ment plan, and the return to individuals who remain with the 

Company through their working live
s, assuming, of course, that 
the Company thrives over the years, would provide substantial 

benefits.3 But the goals that the Company envisioned as flowing from 
the plans were not entirely acco
mplished.  Fuldner stated that 
he had hoped that employees would feel like the Company by 

bringing them in as ﬁpartnersﬂ in the business cared about their 
future as well as its own, and, that the employees would join 
with management and help it in maintaining and even enhanc-
ing productivity.  Fuldner expres
sed his disappointment that the 
plans did not produce the results he expected, but, philosophi-
cally, he reasoned that it was a 
youthful work force, and that 
                                                          
 2 The plan specifically excludes employees who are members of a 
collective-bargaining unit and covered by an agreement which the 
Secretary of Labor finds contains 
retirement benefits resulting from 
good-faith bargaining between the em
ployer and representatives of 
employees. McLeod testified that th
is exception is allowed under the 
Federal Employee Retirement Income Security Act of 1974 (ERISA) in 
order to avoid double coverage of 
an ESOP and a negotiated pension 
plan.  (See below, sec. III(G)(8)). 
3 In 1993, Fuldner testified, the Company contributed $880,000 to 
the plans, most of which went to
 the ESOP, with about 900 employees 
sharing in their benefit, each woul
d have received nearly $1000.  Com-
pounded over a 30-year work career, this would indeed be a real bene-
fit.  EFCO CORP. 359young people just didn™t look enough ahead to appreciate the 
benefits provided by the ESOP
 and the profit-sharing plan. The Company did not abandon the ESOP and profit-sharing 
plan, but rather turned to other programs to try to attain higher 
levels of efficiency.  Fuldner become interested in a manage-
ment rubric called Management Resource Planning II (MRP II).  
This is executive shorthand 
for programs, including Just-in-
time (JIT) inventory control, and Total Quality Control (TQC), 
an encyclopedic series of studies
 of all aspects of a business, 
using techniques developed world-
wide by the most efficient 
and productive companies, and th
en applied to domestic situa-
tions.  Fuldner was enthusiastic about this process and he insti-

tuted it at EFCO. 
It is not necessary for purposes of this Decision to follow the 
steps followed by the Company in each stage of the MRP II 
program.  Fuldner explained what was done, and the efforts 
required of management people to even get to the point of im-
plementing the program.  Suffice it to
 say, as Fuldner did at the 
hearing, that some of the MRP II recommendations were fol-

lowed, and some were still in process, but that a ﬁmechanism 
for continuous improvementﬂ had been instituted.  The process 
itself inevitably led to consideration of the human factor in the 
equation.  Since this is what we are interested in here, we must 
first note Chris Fuldner™s explanation of the involvement in the 
MRP II program, of employees, 
and his development of his reasons for setting up the Committees which are named as Par-

ties-in-Interest. 
B.  The Establishment of the Committee 
Fuldner testified that the MRP II program led to the devel-
opment of human or employee rela
tions.  He felt that employ-
ees on the shop floor, production workers, or janitors, could 
become  more self-directed in solving day-to-day problems, as 
they arose, among themselves
, without having to summon a 
supervisor every time a problem came up.  In the last few 

months, he said, the Company has begun encouraging interde-
partmental exchanges of employ
ees.  Management needs em-
ployees to feel good about them
selves and their jobs, and man-agement should try to keep employees happy with their bene-
fits, and to appreciate these benefits. 
One way to accomplish this last is for employees to ﬁbecome 
involved in every decision the 
Company makes.  Employees 
determine what the benefit plans are.  They determine what the 

compensation levels are going to be, or they have a vast say in 
it.  But they are also educated to the point where they know 
where the Company™s finances are.ﬂ 
In implementing this sort of collegial management concept, 
Fuldner noted that it was hard, with so many employees to keep 
everyone informed.  Thus, it was decided to use a committee 
concept, a smaller, workable, 
group of employees to tell man-
agement what they like or don™t like about existing benefits and 
policies.  Fuldner doesn™t want
 policies if those policies are 
alienating people.  If there is a problem, maybe they can find a 

way to change it so it doesn™t a
lienate people.  The same theory 
applies to benefits, if the employees don™t appreciate the cur-
rent benefits, ﬁwhat benefits
 would they appreciate?ﬂ 
Summing up his reasons for creating the Committees, Fuld-
ner said he created them to a
ssist management in making im-portant policy and benefit decisions.  He wanted the committee 
member to ﬁbuy into itﬂ and have them develop programs and 
put them together themselves.  He indicated that he trusted 
these committee members to the extent that they would be hon-
est with the themselves and with him.  They would not recom-
mend anything they didn™t like, or wouldn™t want to have. 
Looking back from the date of his testimony on July 14, 
1994, to the work for the Committees since early in 1993, 
Fuldner reflected that if you tell the committee members 
enough about how the business is working and where they are 
going with it, they are smart enough, and have enough common 
sense to come up with programs 
that aren™t going to be ﬁbank-
busters,ﬂ or totally unrealistic.  With a few exceptions, Fuldner 
said, that is how it had worked out.  Concluding, Fuldner de-scribed the Committees as a tremendous growth tool for some 
people, and a wealth of inform
ation coming to the management 
group.  ﬁI really think it™s . . . something similar to this, pro-
vided the law doesn™t stand in its way, is going to be the thing 
of the future.ﬂ 
Fuldner™s testimony did not specifically identify the em-
ployee committees set up under hi
s management concepts, but 
he did mention benefits and policies, which would include two 
of the four Committees.  It would logically follow that both 
employee safety, and the suggesti
ons of individual employees 
for improvement of conditions in their workplace would fit in 
to Fuldner™s broad strategy for 
improvement of the Company.  
Since there are four Committees named as Parties-in-Interest in 

the complaint, I will consider the formation, membership, and 
activities of all four in the following sections. 
C.  The Safety Committee 
There had been a safety committee in existence at EFCO in 
1988 and 1989, but it apparently lapsed into inactivity some-
time after June, 1989.
4 Mike Washick, plant facilitator and an admitted supervisor, 
testified that he was asked by former Vice President Scott 
Beckwith to revive the Safety Committee (SC).  Washick sent 
out a memorandum to EFCO employees on April 21, 1992, 
announcing the formation of a work force safety committee 
ﬁmade up of people from the shop floor and office areas.ﬂ  The 
purpose of this committee was to
 be responsible for handling safety problems.  Wa
shick explained in the memo that the peo-
ple on the SC would have the task of setting safety policies and 
finding ways of enforcing those po
licies.  The memo stated that 
ﬁwe feel that if the people are able to be a part of the policy 
setting group they will have a 
better understanding of why 
things have to be done and why they need to be enforced.ﬂ  

While this language sounds like some of Chris Fuldner™s ideas 
noted above, Washick testified th
at he composed the memo and 
that it was not reviewed by any other company official. 
Washick also testified that he selected the 11 initial members 
of the SC himself from volunteers who had contacted him.  The 
first meeting was held on June 4, 1992.  Ten of the 11 members 
were present.  Washick outlined for them the purpose of the 
SC, to get employees involved in solving safety problems, in 
getting employees involved in helping meet OSHA (Occupa-
tional Safety and Health Admini
stration) requirement, in re-
viewing safety rules, and in ge
tting employees™ input in enforc-
ing these rules.  David Harris, described as the maintenance 
supervisor spoke to the group 
about OSHA requirements and 
what maintenance was doing to co
rrect some safety problems.  
After a meeting held on July 2, Washick circulated minutes 

describing a ﬁnew safety shoe 
policyﬂ requiring all people who 
                                                          
 4 This earlier committee was at firs
t directed by Mona Workes, then personnel director, later director of
 human resources.  Later Safety 
Director Allen Lusby sent out the notices of meetings. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360 spend 4 hours or more on the shop floor to wear safety shoes.  
There was no indication in the minutes where the new policy 
came fromŠwas it from management or from the SC?  How 
was it arrived at. was there any discussion?  It is difficult to 
understand what went on at these early meetings, and whether 
Washick was actually setting the agenda and directing the dis-
cussions at the meeting, or even bringing for discussions action 
which had already been decided 
upon, or actually implemented 
by management.
5  Washick continued to direct the work of the 
committee up to August 1993.  At
 that time, Lora Saffer
6 had 
been named safety director for the Company, and she began to 
prepare and distribute the agendas for meetings, minutes, and 
memos to employees concerning the committee.  Saffer contin-
ued in this position until December 2 1993, when one of the SC 
members was elected coordinator by the membership.  Lora 
Saffer to the abstained from voting, but she did according to the 
minutes of that meeting, called for and tabulated the ballots. 
The SC, more than the Employee Benefits Committee, or the 
Employee Policy Review Committee, considered a variety of 
problems, or situations, some very minor, such as dirty or bro-
ken light fixtures, fans in sh
ipping areas, repairs to a miter 
saw,
7 to policy matters such as a system of awards for safety 
related achievement by employees,
8 policies for the wearing of 
safety glasses and safety shoes,
9 emergency planning in case of 
a natural disaster, tornado, fire
 or flood, safety training, and 
others. The SC needed new members from time to time and it seems 
clear that after the original members were appointed by 
Washick, their successors were appointed by the SC member-
ship without input from management
.  There is no evidence that 
any of the members were, themselv
es, supervisor or managerial employees. the Committee did discuss obtaining authority to 
enforce its decisions.  There was apparently, widespread disre-
gard, even ridicule, of the SC™s efforts to improve plant safety, 
and a note of disillusionment by some members creeps into the 
minutes.  There is, however, no record those minutes that the 

SC itself was ever granted authority to enforce, or punish viola-
tions of policies which it had recommended and which had 
been adopted. D.  Employee Suggestion Screening Committee 
The Employee Suggestion Screening Committee (ESSC) 
was established in a memora
ndum dated December 28, 1992, 
from Chris Fuldner to six employees, John Ballinger, John 

Putzner, Chuck Dunn, Mark Porter, Mark Kaiser, and Richard 
Van Vorst.  The memorandum informed these employees that 
an employee suggestion program 
was being instituted (by man-
agement) and that they had been
 selected (by management) to 
serve on the Screening Committee. 
                                                          
                                                           
5 See e.g. mention of a breathing apparatus required of employees in 
the anodyzing department in the minutes of the August 13, 1992 meet-
ing (G.C. Exh. 10, p. 21). 
6 Saffer was stipulated to be an 
agent of the Comp
any with the title 
of Safety Director of Safety Manager. 
7 Some of these problems were reported as solved in the SC minutes, 
some were reported progress of solution, and nothing was said or done 
about others. 
8 This was taken up by Washick with the Management Committee.  
Washick brought up two plans submi
tted by outside consultants the 
Management Committee sent the matter back for further study.  The 
idea apparently died after Washick was replaced as safety officer. 
9  Both of these policies were adopted. 
The December 28 memorandum instituted a suggestion pro-
gram open to all employees.  
Rank-and-file employees would 
be paid $5 dollars for each valid suggestion, up to a maximum 
of five, suggestions.  Supervisors would not be paid for their 
suggestions but would be given credit and recognition for their 
submissions.  The initial program
 would run for about 6 weeks, 
from mid-January to the end of 
February 1993.  It was contem-
plated that similar programs would follow. 
The ESSC set up in this memorandum would have the re-
sponsibilities to review and make recommendations about the 
plan itself; would receive all suggestions, revi
ew them and 
summarily reject ﬁfrivolous or 
otherwise invalidﬂ suggestions; 
would submit suggestion, dependi
ng on the subject matter, to 
an engineering review board, a manufacturing review board, or 
to the Management Committee;
 would notify the employees 
who submitted the suggestion of 
their action on the suggestion 
within 1 week; would make recommendations to the Manage-
ment Committee on especially good suggestions, with the Man-
agement Committee having authority to make any decisions on 
ﬁspecial recognition;ﬂ and, gene
rally to run the program effec-
tively, with maximum em
ployee participation. 
The ESSC was not responsible 
for making decisions an im-plementation of suggestions, but 
merely had to decide which 
suggestions deserved to be considered further by one of the 
groups to which the suggestions were sent.  Nor was the ESSC 
responsible for following up on the progress of the suggestions 
after they were referred.  
The Management Committee was 
given responsibility for followi
ng up, and notifying the em-
ployees of progress, or lack of progress with their suggestions. 
A memorandum dated January 14
, 1993, was sent by Fuldner 
to all employees, announcing the formation of the ESSC, solic-
iting suggestions from the employees, and concluding by in-
forming the employees that ﬁ[W]e are in the midst of a major 
change in the way we operate EFCO.  One of our major com-
pany-wide objectives for Fy 1993 is
 to establish effective em-ployee involvement at all levels a
nd in all areas of our business.  
This is an important step in that process.  Help us make it hap-

pen!ﬂ There are no minutes in this record of the first meeting of the 
ESSC on December 29, 1992, but Mark Kaiser, a salaried pro-
ject manager,10 was elected as chairman of the Committee at 
that meeting.  Kaiser testified that Senior Vice President Jack 

Appel and Chief Financial Offi
cer (CFO) Bret Baker attended 
that first meeting. 
Appel and Baker presented the ESSC members with an 
agenda, told them that ﬁwe want you to cover,ﬂ the agenda 

items and that they could discu
ss anything else in order to get 
the program going.  At this same meeting, a suggestion form 
was devised by Kaiser, and adopted by the Committee.  Kaiser 
also worked up a tracking form which would be used to follow 
up on suggestions.  This form was to be submitted to the Man-
agement Committee by CFO Baker. 
There are no minutes of a meeting held on January 4, 1993.
11 No other minutes were made a part of the record, but the pro-
 10 Kaiser was not a supervisor at that time, but he was promoted to 
be a project manager/supervisor in the summer of 1993, and gained 
supervisory status.  He remained as
 chairman of the ESSC.  From Kai-
ser™s testimony, I do not believe any of the other members except, 
possibly, Van Vorst were supervisors or managers. 
11 I would not at this point that th
e parties prepared, before the hear-
ing started, a number of documents drawn from the Company™s files, 
and the files of the four Committees 
which are Parties-in-Interest here.  
 EFCO CORP. 361gress of the ESSC was reported in memoranda from Mark Kai-
ser, dated January 13, and February 8 and 9, 1993.
12 Kaiser testified that the primary purpose of the ESSC was to 
determine if suggestions submitted were reasonable or not, then 
the Committee forwarded those which seemed reasonable on to 
other committees as set out in Fuldner™s December 28 memo-
randum.  In the first group, submitted in January and February, 
1993, there were 95 suggestions. Out of these, only seven were 
rejected as unreasonable, three we
re returned for classification, 
and four were duplicates of previous suggestions.
13  In the sec-
ond go-around, in October, 1993, 
only 1 out of 19 suggestions 
was found unreasonable. 14 Chris Fuldner noted in his January 14, 1993 memorandum to 
all employees that ﬁTwo management committee members will 
sit in on each screening committee meeting as advisors and to 
make sure the committee gets the resources it needs.ﬂ  How-
ever, Kaiser testified that Baker and Appel sat in on some of the 
committee™s early meetings, but, 
later no one other than com-mittee members were involved in meetings. 
Suggestion boxes were placed by
 the Committee in four lo-
cations in the plant.  Forms de
veloped by the ESSC and printed 
by the Company were placed on or near the boxes.  All times 
spent by committee members in gathering suggestions, meeting 
to evaluate suggestions, and al
l other meetings, are performed 
on company time, on company premises, and using materials 

supplied by the Company. 
E.  The Employee Benefit Committee 
The formation of an Employer Benefit Committee (EBC) 
was announced in a memorandum for Chris Fuldner to all 
EFCO employees dated Septembe
r 8, 1992.  Fuldner explained 
to the employees that ﬁwe (management) are establishing an 
Employee Benefit Committee to help us make EFCO employ-
ees benefit plans more effective in meeting the needsﬂ of em-
ployees.  The EBC was to get ideas and comments from em-
ployees, to contact other employ
ers outside of EFCO, and to 
make recommendations to the Management Committee.  In this 
initial memo, Fuldner listed two areas that the EBC ﬁwill ad-
dress,ﬂ first, changes in the Company™s medical insurance plan, 
and, second, to evaluate an 
employee paid dental plan. 
Human Resources Manager M
ona Workes was asked by 
Vice President and CFO Bret Baker to screen the people who 
would volunteer for service on the EBC.  Workes processed 
                                                                                            
                                                           
These materials were collated, page-numbered, and submitted into 
evidence as General Counsel™s exhibits.  I appreciate the labor involved 
in preparing these materials, and the considertion the parties have thus 
shown for those who must read this record.  The incidence of some 
omissions or deletions was inevitable and these are, in my opinion, not 
material nor harmful to a fully developed record. 
12 Some 410 pages of exhibits (G.C. Exh. 12) were submitted as part 
of the record.  These consist of a
ll of the suggestions received by the 
ESSC up to the time of this hearing,
 together with notations of actions 
taken on these suggestions. 
13 Fifteen suggestions were deemed reasonable, but no $5 payments 
were made.  This may be because some of  them were submitted by 

supervisors who were ineligible for the $5 payments. 
14 These figures are not important in evaluating the status of the 
ESSC, but they do show a high level of interest, awareness and intelli-
gence on the part of the EFCO work force, and a lot of work by the 
ESSC in screening their suggestions.  
about 20 volunteers and forwarded their names to Baker, who 
selected 10 people as members of the Committee.
15 Mark Hardwick, a senior buyer in the purchasing depart-
ment, not alleged or shown to 
be a supervisor, was elected 
Chairman of the EBC at its first meeting on October 1, 1992.  
Sharon Privett, a production worker, was elected as recorder of 
the meetings. 
At this first meeting Chris Fuldner gave a talk to the mem-
bers of the Committee.  He said that the Committee was to 
choose ﬁits own route,ﬂ  He gave
 them two problems to look at initially, group insurance and a dental plan.  The purpose of the 
committee was to suggest various benefits, to investigate plans, 
analyze costs, talk to people in the various departments in the 

plant and solicit opinions as to existing or new plans, and for-
ward recommendations to the 
management committee.  The 
memo stated that Bret Baker 
and Mona Workes would attend 
committee meetings but they had no power over committee 
activities, and did not have the 
right to vote on committee deci-
sions.  The EBC was to look at 
benefits, see whether the bene-
fits were worthwhile, whether the Company would be better off 
staying with existing benefits as
 they were, whether they should 
be changed, and in what way 
those changes should be made. 
Hardwick was the contact between the EBC and the Man-
agement Committee.  He testified 
that he did not view himself 
as an ﬁadvanceﬂ before the Management Committee, as he 
described it, there were no ne
gotiations, no ﬁgive and takeﬂ 
about the merits or faults of any particular proposal.  Hardwick 
would ﬁclarifyﬂ points in EBC pr
oposals, and he did admit that ﬁeveryone likes to think their idea is a good one.ﬂ  This brief 
description of Hardwick™s contacts with the management com-
mittee does not establish that 
he actually bargained about EBC 
recommendations with management, 
but he certainly discussed, 
clarified, and supplied inform
ation from EBC to the manage-
ment group. For the first few months after the EBC was established the 
Committee met on almost a weekly basis, later tapering off to 

monthly meetings.  
Both Bert Baker and Mona Workes at-
tended almost all the meetings
 with Baker assuming a more active role than Workes.  Baker left the Company, in the spring 
of 1993.   Workers continued to attend meetings.  In June 1993 
the EBC, through Mark Hardwick, extended an invitation to 
Comptroller Don Kellhofer to attend the Committee™s June 3, 
meeting, Kellhofer was a freque
nt attendee from then on, act-
ing, according to the minutes of October 8, 1993, as a liaison 

between Chris Fuldner and the E
BC.  Minutes for meetings up 
to June 30, 1994, are included in the record here, albeit there 

are a number of omissions
 and/or duplications. The EBC met, as did all four committees involved here, on 
company time and property.  What supplies were needed, pen-
cils, notepads, and other housek
eeping and stationery items 
were supplied by the Company.  As I have noted, Mona 
Workes attended almost all of the meetings of the EBC, with 
Bret Baker having taken a prominent role in the early days of 
 15 Baker attempted to get representation from a broad spectrum of 
shifts and departments, but couldn™t cover all department because he 
did not want too large a committee. 
 The original 10 members included 
Keith Ridenour, who was identified as a supervisor in the glass shop by 
Mark Hardwick, the chairman of th
e EBC, and Judi Walker, executive 
secretary to Chris Fuldner and his fa
ther, Board Chairman Terry Folder, 
Kay Shelly, who later volunteered for the EBC, was the Company™s 

issurance benefit clerk in the payroll 
department.  There is no indication 
in the record that she was a supervisor or a confidential employee. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 362 the Committee™s existence, and Don Kellhofer attending a 
number of later meetings.  Work
es was called as a witness but 
she was unable or unwilling to discuss the extent of manage-

ment participation (including her own) in committee delibera-
tions or decisions.  Baker did take
 an achieve role at first, but 
Workes and Kellhofer acted, as far as I can discern from the 

record, only as persons provi
ding resources to the Committee.
16  Aside from the October 1 memorandum, there is no indication 
that, once Baker left, management people had any influence 
over EBC activities.  However, 
Supervisor Keith Ridenour and Executive Secretary Judi Walker continued to serve as mem-
bers. After reviewing and making 
recommendations on the Com-pany™s medical plan, and the dental plan, the EBC went on to 
discuss and make recommendations
 in a number of the areas, 
including a long-term disability 
program, life insurance, a psy-
chology program, employee-of-
the-month awards, sick pay,
17 eye care plans, flextime, ﬁjeansﬂ
 day, savings bond plans, and 
cancer insurance.  The Committee also expressed concern that 
the needs of people working in the shop were not being prop-
erly addressed.  There was a proposal for a cookout, and a ﬁwa-
termelon feedﬂ party for shop employees. 
The record is not clear, but I think it can be said that some of 
the EBC recommendation were a
dopted by the Management 
Committee and implemented by 
management.  These would include the Company health plan, dental plan, long-term dis-
ability, and the watermelon feed.  Others, according to Workes™ 
testimony, were still pending before the Management Commit-
tee at the time Workes testified on July 10, 1994, including the 
cookout, a seat on the Board of Directors for an employee, and 
a Good Friday holiday.  Still others were rejected including a 
proposal for employee credit union, and a prescription plan for 
employees. 
The EBC continued to function at least down to the time of 
this hearing, the last set of minutes received in evidence here 
was dated June 30, 1994. 
F.  The Employer Policy Review Committee 
The Fourth and last of the Committees formed in accordance 
with Chris Fuldner™s vision for the future of EFCO was more 

broadly empowered, and more or
iented directly toward man-agement-type powers than the others.  The Employee Policy 
Review Committee (EPRC) was established in a memorandum 
from Mona Workes, then Personnel Director, on January 15, 
1993, to all EFCO employees.  Using what sound like the 
managerial ﬁwe,ﬂ Workes informed the employees that:  
 We are establishing an Employees Policy Committee to help 
us review and establish company policies.  The committee 
will gather comments and ideas from employees regarding 
                                                          
                                                           
16 One incident, reported in a me
morandum from Hardwick to the 
Executive Committee (Management Committee), dated October 1, 
1993, showed that Hardwick asked members of the EBC questions 
about insurance review, and the advisability of adding new members to 

the EBC.  Both Workes and Kellhofer were polled on these questions, 
and the record shows Work
es recorded as negative on the questions and 
Kellhofer as affirmative.  Neither Workes nor Hardwick, who were 
asked about this, remembered anythi
ng about it.  The vote turned out 
affirmative, seven to four, and late
r, four new members were appointed 
to the EBC in a memo from Mona Workes stating, in making the an-
nouncement, that ﬁWe are pleased 
to welcomeﬂ the newcomers. 
17 This topic was later referred to
 the Employee Policy Review 
Committee (q.v.). 
existing policies, or needs fo
r implementation of new policies 
and make specific recommendations to EFCO™s management 
committee. 
 This will be an on-going committee of fifteen employees, se-
lected to represent all areas of our operation. 
 Employees wishing to volunteer for service on this commit-
tee were asked to notify Workes, Lora Safer, or Vice President 
Bret Baker. 
William Jeffrey (B.J.) Stegman is a salaried production plan-
ner.  He volunteered for service on the EPRC, was selected, and 
was notified of his selection by 
Mona Workes.  He was elected 
cochairman of the EPRC along with Phil Short.
18 The other members of the EPRC, except for Terry Postal-
wait, another supervisor in the 
old plant, were rank-and-file 
employees, some hourly rated, and some salaried. 
Stegman was a candid and reliable
 witness, although there is 
really no dispute of act as to the origin, makeup, or activities of 
the EPRC.  Stegman testified that Chris Fuldner came to the 
Committee™s first meeting.  Fulder told the committee members 
that they were appointed to ex
amine standing policies, to re-
view those policies that needed review, and present their rec-

ommendations to the Management Committee.  If they had a 
policy they wanted implemented they had to take it to the Man-
agement Committee, but their scope, concerns, and methods 
were left up to them. 
As noted, the EPRC elected B.J. Stegman and Short as co-
chairman,
19 and Lynn as salaried clerical employee in the con-
tract estimating department, as secretary.
20  Stegman testified 
that the Committee wanted Mona Workes to attend their meet-
ings.  Many situations came up where committee member did 
not know what current policy was and they could ask her to 
help find out what it was.  Workes also served as a resource 
person in areas under discussion.  Stegman stated that Workes 
did not have a vote, and that sh
e and Bret Baker were ﬁguestsﬂ 
at committee meetings.
21 The first meeting of the EPRC was held on Febraury 9, 1993.  
The committee was greeted with a memorandum dated Febru-
ary 5 from the Management Committee which began as fol-
lows:  We have decided that we must eliminate smoking in EFCO™s 
facilitaties, considering the increasing health and legal issues
22 in this area, and in response to employee suggestions and 
comments. 
 The memo went on to say th
at management wanted the EPRC in on the problem ﬁfrom the beginningﬂ and requested 
that the EPRC have a draft plan to implement this decision 
ready to present to the Management Committee at a meeting on 
 18 Short was an employee at EFCO™s storefront department in the old 
plant in Monet.  Short later was made a supervisor, but continued to 
service as cochairman. 
19 It is clear from the testimony and the documents in evidence that 
when he was available, Stegman ac
ted as chairman, and Short took 
over only at times when Stegman was not available.  
20 The secretary prepared agendas in advance of meetings, and re-
ported the minutes afterwards. 
21 I note, however, that the minutes of meetings in evidence here 
show that Workes was present at most meetings at least through August 
1993, and that she was listed as a committee member in those minutes. 
22 The ﬁlegal issuesﬂ involved probably are connected with possible 
legal complications under the Missouri Clean Air Act, Missouri Stat-

utes 191.765 et seq. 
 EFCO CORP. 363February 22.  The EPRC went to work and obtained views of 
employees, of EFCO™S regional offices, and from other com-
panies.  Meetings were held on February 16 and 22.  Discus-
sions concerned a ban on smokeless tobacco, nicotine patches, 
incentives, designated smoking 
areas, and support groups.  A 
number of drafts of a policy 
were prepared, including some 
with reasons for the policy, and 
some first stating the policy, 
including a schedule of disciplina
ry actions for violating the 
policy, up to and including termination.  The final policy was 
promulgated over Fuldner™s signature on June 1, 1993. 
Before the smoking policy issue was finally finalized, the 
committee began considering othe
r issues, and their views and 
actions on matters such as 
sick leave/personal days,
23 dress 
code, 4-day work week, overtime, holidays, vacations, work 
hours, and timeclocks.  The minutes report considerable discus-
sion on the nonsmoking policy and, the personal/sick leave 
days, both of which eventuated in written company policies.  
The 4-day week also engendered much discussion but it and the 
other policies suggested or cons
idered had not been converted 
into final form at the time of th
is hearing.  Mona Workes testi-
fied that as of July 12, 1994, po
licies on transfers, dress codes, 
payroll records, overtime and one-half-day vacation selection 

had not been acted on by management. 
While Mona Workes was present at most EPRC meetings, 
and described in the minutes as a member for most of the year-
and-a-half history of the Committee, it does not appear that  
other management people attended meetings or participated in 
discussions with the Committee about policies.  Stegman and 
Short did meet with the Management Committee from time to 

time, and, while no one was aske
d the content of those meet-
ings, I can and do infer that the EPRC member and the man-

agement committee members did discuss the content of the 
proposals EPRC had studied and was recommending for adop-
tion. The EPRC, according to Stegman, chose its own new mem-
bers, and at one point set up standards for the replacement members who didn™t keep up attendance, or were forced to 
resign for other reasons.  In 
October 1993, five new members 
were appointed to fill vacancies on the committee. Stegman 

testified that they received 
no input from management on the makeup of the Committee.  A memorandum dated September 
30, 1993, would indicate that 
volunteers should express their 
interest to Teri Fields, who was then a member of the EPRC.  
Travis Clevenger, one of the fi
ve new members, testified, how-
ever, that he was informed by Mona Workes that he was se-

lected.  A memo dated October 11, announcing the selection of 
the five new members, was sent
 to all EFCO employees over 
Works™ name. 
This Committee™s work was continuing at the time of this 
hearing, the minutes of the J
une 29 meeting were introduced 
into evidence, and th
ese minutes was an announcement that the 
next meeting was to be held on July 13, 1994. 
                                                          
                                                           
23 Both the EPRC and the Employee Benefits Committee had inde-
pendently started looking into this issue.  The EBC felt the matter was 
really a policy issue, and Mark Ha
rdwick, the EBC Chairman, agreed 
with Stegman to let EPRC handle it.  This policy became effective on 
August 1, 1993. 
G.  The 8(A)(1) Allegations 
1. The no-solicitation rule 
The complaint here alleges that the Company promulgated 
and maintained an unlawful no-solicitation rule in an employee 
handbook issued on February 20, 1993.  The rule reads as fol-
lows:  Unauthorized solicitations of employees, or the unauthorized 
distribution of literature of any kind on company premises is 
strictly prohibited at all times.  This prohibition applies both 
to employees during working hours and to non-employees.  
Any such incident should be reported to Personnel immedi-
ately.  
 In some instances the collection of money for presents, flow-
ers, parties, donations, or for cases of particular hardship can 
be considered appropriate.  All such approved solicitations 
should be made during regularl
y scheduled rest and lunch pe-
riods. 
 This rule was alleged to be a 
violation of Section 8(a)(1) of 
the Act in paragraphs 5(a) and 7 of the complaint.  After receiv-
ing the notice from the Union that it was engaged in organiza-
tional activities at the plant, Chris Fuldner sent a memorandum 
to all plant supervisors.  This memo read, in part:  
 In-plant union sympathizers are allowed to do certain things, 
but they are prohibited from cert
ain activities.  The following 
is a guideline: 
1.  They may promote the union on break, lunchtime, 
and off-hours in 
non-work areas onlyŠi.e. lunchroom and 
break areas and off premises. 
2.  They may hand out literature at the times and 
places mentioned in No. 1. 
3.  They may 
not
 promote the union during working hours. 4.  They may 
not
 promote the union in work areas at 
any time.ﬂ  [Emphasis in original.] 
 In paragraphs 5(c) and 7, the complaint alleges that this 
memo violated Section 8(a)(1) of the Act. 
There were two instances mentioned in the complaint, one of 
which arose out of the non-solicitation rule itself, and the other 
from Fuldner™s July 28 memo. 
In the first instance, the complaint in paragraph 5(b), alleges 
that the rule was enforced selectively and disperately by prohib-
iting union solicitations and distributions, while permitting non-
union solicitations and distributi
ons.  On July 27, Dennis Wolf, 
a small parts fabricator on the storefront line had passed out 
copies of a union letter to employees in working areas of the 
plant, up and down the aisles, at a time before his shift was 
scheduled to begin that morning.
24  In the afternoon Wolf was 
approached by Plant Manager Donny Sorensen and Assistant 

Plant Manager John Stricklin.  Sorensen told Wolf to stop pass-
ing out the letters inside the plant.  He told Wolf to take the 
letters outside, and do it on his ow
n time.  Sorensen testified 
that he was told that Wolf was passing out literature on working 

time and that this was ﬁbotheri
ng people.ﬂ  He and Stricklin 
went to see Wolf in Wolf™s work area and Sorensen told him 
not to pass out literature on worktime and to restrict the distri-
bution of literature to the break
room or outside the building.  
 24 There was no third shift working at 
that time in that part of the 
plant. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 364 Stricklin testified substantially 
as Sorensen had, Wolf was to 
pass out his literature on his own time while on break or at 
lunch.  Wolf did not argue with these orders, and henceforth 
confined his union activities to areas outside the plant. 
Travis Clevenger, a former bead saw operator, Carol Baker, 
a fabricator, Joe Cain a debridge saw operator, Jesse Black, a 
saw man, and Dennis Wolf, all employees on the first shift in 
the old plant, were unanimous 
in their testimony that collec-
tions for people who were ill or in financial trouble were rou-
tinely conducted in the plant, or 
worktime as well as breaks or lunch periods.  These were also the usual things, baseball pools, candy sales, Avon, Little League
 sales, farm product sales, all routinely conducted in work 
areas without interference from 
supervisors who were on the scene.  Carol Baker added that 
antiunion literature was distributed in working areas during 
worktime. 
Both Donny Sorensen and John Stricklin testified that they 
have observed, or are told about such activities, they tell em-
ployees involved to stop, and confine such activities to break 
time, lunchtime, or off the work 
floor.  Stricklin did admit that 
collections for people sick or in trouble occasionally were con-
ducted on worktime. 
Travis Clevenger reported on another incident which hap-
pened about August 1, 1993.  The complaint, in paragraph 5(d) 
alleges that two persons named as agents of the Company in 
paragraph 4(b) of the complain
t, threatened employees with 
discipline if they were seen (or heard, presumably) talking 
about the union. 
Clevenger testified that Rodney Johnson, who he described 
as a lead man in his departme
nt, showed him Fuldner™s July 
letter on union activity, and told Clevenger that ﬁif he caught us 
talking or soliciting for the union anywhere on Company prem-
ises that we would be wrote up.ﬂ While there was no objection to this testimony as hearsay, I 
noted that the Company has denied Rodney Johnson™s status as 
its agent and no evidence was introduced on that issue by the 
General Counsel. 2.  Surveillance and impr
essions of surveillance 
Paragraph 5(e) of the compla
int alleged that Supervisor 
Randy Adams engaged in surveilla
nce of employees engaged in 
union activities on August 3, 1993. 
Dennis Wolf testified that he and several other EFCO em-
ployees met during their lunch hour, about noontime, on Au-
gust 3, in Monett City Park with Union Representatives Jim 
Tudor and John Overman.  The other employees were Carol 
Baker, Joe Cain, and Charlie Riedle.  The meeting was out-
doors on a hill near a small building known as the casino. 
While the meeting was going on, 
Wolf stated that he saw a 
pickup truck driven by the shipping supervisor for the old plant, 
Randy Adams, go by near where 
the meeting was taking place.  
Adams had with him a rank-
and-file employee, Randy 
McGlothlin.  Two or 3 minutes later, the truck came back 
around and the occupants waved at Wolf, who waved back.  
Wolf™s testimony was corroborated by Carol Baker and Joe 
Cain, who also testified that they saw Adams and McGlothlin 
pass by twice while they were at the meeting in the park. 
Randall Adams, the supervisor of shipping at the old plant, 
supervises about 14 people on days 
and 8 at night.  He testified 
that like all day-shift employees, he goes to lunch from 12 noon 
to 12:30.  In the summer, he said, he likes to go up to the public 
swimming pool in the Monnett City Park and park in a shady 
sport by the pool, eat his lunch,
 and look at the girls.  Randy 
McGlothlin, formerly a shipper, at the time of the hearing a 
lead man in the shipping departme
nt, testified that he went to 
lunch twice a week with Randall Adams.  When the weather 

was good they would leave the plant, buy their lunch, and go up 
to the pool in the park to watch the women and listen to Paul 
Harvey on the radio.  On August 3, McGlothlin said, they left 
the plant at 12 noon, brought lu
nch at a Subway sandwich shop 
between 12:03 and 12:10, then drove up to the park, arriving at 
the pool about 12:15.  They st
ayed at the pool for 10 minutes, 
leaving at 12:25 to go back to the plant.  On the way back 
McGlothlin stated, he saw Caro
l Baker with Dennis Wolf and two other people he didn™t know standing in a group.  He 

waved at Baker and she waved back.  Adams asked who he was waving at, McGlothlin told hi
m, and Adams also waved.  
This incident was alleged to be unlawful surveillance in 
paragraph 5(e) of the complaint. 
This incident might have passe
d unnoticed if it were not for 
the fact that during the same 
afternoon, between 2 and 2:30, 
Chris Fuldner came up to Carol Baker™s work station and said 
that he had heard that she ﬁand some othersﬂ would like to talk 

to him.  He told her that he just wanted her to know that if she 
did, his door was always open.  She thanked him, and he left. 
Chris Fuldner testified that no one told him anything about 
Adams and McGlothlin™s observa
tion of people in the Monett 
City Park on August 3 until much 
later.  He did not know about 
that incident when he approached Carol Baker at her work sta-
tion.  He said that he stopped by to see her because an em-
ployee named Mike Williams had told him that Dennis Wolf 
and Carol Baker would like to talk to him.  He went to the old 
plant on another matter and as 
he was leaving, he saw Baker 
and said he understood she might want to talk to him, and if she 
did, his door was always open.  She thanked him and he left. 
This last was alleged to have created an impression of sur-
veillance in paragraph 5(f) of the complaint. 
3.  Solicitation of grievances 
There were two allegations in the complaint concerning so-
licitation of employee complaints and grievances.  The first was 
contained in paragraph 5(g) alle
ging solicitation of complaints 
and grievances by William J. (B.J
.) Stegman, on behalf of Chris 
Fuldner.  Dennis Wolf testified 
that Stegman asked him if he 
wanted to serve on a grievance committee to be set up by Fuld-
ner.  Wolf said he would serve only if he had a union represen-
tative present.  The matter was then dropped.  There was no 
argument concerning it made in th
e General Counsel™s brief on 
this issue. The second incident was set out 
in paragraph 5(h), alleging 
that Mike Williams solicited complaints and grievances on 

behalf of Chris Fuldner. 
Steve Carpenter, a lead man on the storefront line in the old 
plant testified that Mike Williams, a worker ﬁout on the lineﬂ 
came up to him sometime around the end of August or first of 
September just after they had started work on the second shift.  
Williams asked Carpenter if he would be interested in going to 
a meeting in Chris Fuldner™s office and discussing problems at 
EFCO.  Carpenter agreed and he, Mike Williams, another em-
ployee named Ronnie Williams, and a fourth employee.  Car-
penter did not know, sat down with Fuldner in the latter™s of-

fice.  Carpenter quoted Mike Williams as saying at the meeting 
that he had invited Dennis Wolf, but Wolf said no because he 
wanted a union representative present. 
 EFCO CORP. 365The meeting itself started w
ith the unknown employee ask-
ing about insurance, Carpenter talking about quality on the 
storefront line, and problems with beads which mold glass in 
the frames.  Fuldner took notes, promising to look into the in-
surance matter and telling Carpenter that they were looking into 
the problems he had raised.  There was some general talk about 
tools and quality problems in the 
storefront.  According to Car-
penter the meeting lasted about 20 minutes to a half hour. 
Fuldner testified that Mike W
illiams worked, not on the line, 
but in receiving.  He would re
ceive rush packages or mail from 
Federal Express, and, presumab
ly, other companies, and would 
bring these to the front office.  While he was there he would 

engage Fuldner in conversation.  Williams identified himself to 
Fuldner as a union committeem
an, and during the union cam-
paign in the summer and fall of 1993, Fuldner admitted that 
they talked about Williams™ reasons for wanting a union.  These 
conversations also concerned other matters, and according to 
Fuldner, were still continuing at the time of this hearing.  Fuld-
ner denied that he had ever asked Williams to solicit employee 
complaints or to solicit individuals to form a grievance commit-
tee.  Fuldner was not asked directly about the meeting de-
scribed by Carpenter.  Mike Williams, who according to Fuld-
ner™s testimony was still employed by EFCO, was not called on 
to testify. 
4.  Granting of transfers 
Paragraph 5(i) of the complaint alleged that Chris Fuldner 
granted job transfers to employees in order to induce them not 
to aid or assist the Union, or to select it as their bargaining rep-
resentative. 
Kathy Perriman, an employee of EFCO from July 1991 to 
November 1993, testified that she was having problems with 

her supervisor.25  She complained up the line, and, on August 
25, found herself in Chris Fuldner™s
 office.  She told him about 
her problems and he replied that 
he didn™t want anyone to have 
bad work experiences.   
Fuldner said he would work on a transfer for Perriman.  He 
added that there were a lot of union people out there who be-

lieved that he didn™t care about
 employees and would like other 
EFCO employees to believe differently.  He said that they (the 
Company) didn™t get this far by mistreating employees. 
Fuldner called in Perriman™s supervisor and a transfer was arranged for her.
26  His testimony on this occurrence was not 
materially different from Perriman™s. 
H.  Discussion and Conclusions
 1. The no-solicitation rule 
The General Counsel maintains that the no-solicitation rule 
quoted above in section (G)(1) of this decision, violates Section 
8(a)(1) of the Act, because it bans all solicitation or distribution 
of literature ﬁon company premisesŠat all times.ﬂ  the mere 
existence of such a broad rule, 
even if, as the General Counsel points out, it is not enforced, carries with it the possibility of 

enforcement against a statutory right to engage in union activi-
ties.  Our Way, Inc
., 268 NLRB 394 (1993).  I believe that the 
rule unreasonably tends to interf
ere with, restrain and coerce 
                                                          
                                                           
25 The nature of these problems wa
s not described here, and I do not 
view that as important to the issue 
of the complaint allegation in para-
graph 5(i). 
26 She worked a little over 2 months, then was terminated for failure 
to call in to report her absence from work.  This also has no bearing on 
the issue involving her and Fuldner. 
employees in the exercise of their rights under Section 7 of the 
Act. 
 Soltech, Inc.,
 306 NLRB 269 (1992). 
The second paragraph of the no-
solicitation rule authorizes 
collection of money for certai
n specified purposes, provided 
such collections are approved (by management).  The author-

ized collections do not, in my opinion, alter my view that the 
rule is invalid, and I so find.  
I, therefore, find that by promul-
gating and maintaining this rule
, the Respondent has violated Section 8(a)(1) of the Act. 
2.  Enforcement of the rule 
The warning to Dennis Wolf by Plant Manager Sorensen on 
July 27 is alleged as a separate 
violation of Section 8(a)(1).  
The facts were substantially undisputed.  Wolf was passing out 
union literature in working areas inside the plant before the 
start of the first shift.  There were no employees actually work-
ing at that time.  Later, Sorensen had heard from unnamed 
sources that Wolf was passing out union literature inside the 

plant, on working time.  So Sorensen, accompanied by Assis-
tant Plant Manager John Stricklin,
 came up to Wolf at his work 
station sometime before the afternoon break.  There is no dis-

agreement that Sorensen began the conversation, not by asking 
Wolf what he had done, but by telling him that he was not to 
pass out ﬁthose letters you are passing out.ﬂ  There is a differ-

ence between Wolf™s recollection of the extent of the prohibi-
tion, and Sorensen™s.  The latter said he told Wolf to confine 
the distribution to the breakroom, or outside the plant.  Wolf 
did not mention the breakroom but stated that Sorensen told him not to pass out the literature ﬁanymore, inside the plantŠ
take them outside, on your own time.ﬂ 
Stricklin, the witness, gave a third version, saying that 
Sorensen told Wolf to stop passing out the literature during 
company time, to do it on his own or outside the Company. 
Looking at these three statemen
ts, I note that the only ver-
sion which is consistent with the existing no-solicitation rule is 
Wolf™s.  The rule prohibits all 
solicitations ﬁon company prem-
ises.ﬂ  It would be unlikely for a 
plant manager, or an assistant, 
to reprimand an employee and tell 
him he had to pass out litera-
ture on his own time, in the breakroom, a location most assur-
edly located on the Company™s premises.  I, therefore, credit 
Wolf™s version of what he was told.  Since I have found the rule 
invalid, I likewise find this repr
imand, issued under the stric-
tures of that rule, to be an additional violation of Section 
8(a)(1).27  See 
Our Way, Inc
., supra. 3.  The July 28 memorandum 
In what may have been an effort at damage control after the 
Wolf incident on July 27, Ch
ris Fuldner issued a memorandum 
on July 28 to all plant supervisors.
  The memo is set out at sec-
tion III (G)(1), above. 
 27 There was testimony by a number
 of employee witnesses attesting 
to all manner of collections for sick
 employees, for an employee billed 
while at work for needy employees, 
and the usual Little League, Avon, 
Church and school related drives and collections, all conducted out in 
the open, in the plant, with supervisor participation, and some con-
ducted at least in part on work time
.  Sorensen maintained that when-
ever he saw these things going on during worktime, he told the people 
involved to stop.  Stricklin said the same thing, but did admit that he 
had seen collections for deceased or 
injured worker being conducted or working time.  I think both Sorensen and Stricklin were sincere, but in 
a large plant these things will go on 
in the absence of vigorous and 
constant enforcement by all levels of supervision.  See 
Raytheon Co.
, 277 NLRB 1528 (1986). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 366 Limiting the union activities 
to nonwork areas, the memo-
randum prohibits any union activities in work areas even on 
nonworking time.  There are no 
special circumstances justify-
ing such restrictions.  Burger King Corp., 265 NLRB 1507 (1982).  Therefore, this restrictio
n is overly broad, and a further 
violations of Section 8(a)(1) of the Act, Republic Aviation 
Corp. v. NLRB., 324 U.S. 793 (1945). 
4.  The Clevenger incident 
Since there was no evidence of the supervisory status of 
Rodney Johnson, the person who a
llegedly threatened Travis 
Clevenger, and no evidence that
 Johnson was acting as an agent of the Company, even though I found Clevenger to be a credi-
ble witness, I cannot find that the statements by Johnson to 
Clevenger are any more than remarks made by one employee to 

another, and are not vi
olative of the Act. 5.  The Monett Park incident 
There are only minor inconsistencies in the description of 
this incident by witnesses calle
d by the General Counsel and by 
the Company.  Moreover, all of the testimony seems to me to 
express the best recollection of each of the witnesses, albeit 
their memories differ slightly 
in whether Adams™ truck was 
approaching from, or moving away from the group meeting 

there in the park.  The General Counsel™s witnesses agreed that 
the truck was seen twice, and that the second time, the occu-
pants, who were known to the participants of the meeting, 
waved to them and they waved back.  I credit these facts, but I 

also credit the testimony of Adams and McGlothlin  that they 
were just heading for lunch, then after eating their lunch, they 
were proceeding back to the plant when they noticed the em-
ployees, whom they knew, standing in the park.  I also credit 
Adams and McGlothlin in their 
assertions that they did not 
speak to anyone about what they saw.  There is no indication 
that they knew that Wolf and Ba
ker were union activists, or that 
what they saw was a union meeting in progress. 
On the basis of these findings, I do not believe that the Gen-
eral Counsel has established by a preponderance of the credible 

evidence that through the actions
 of Randall Adams, an admit-ted supervisor, the Company has vi
olated Section 8(a)(1) in this 
situation. 
The postscript to this incident, Chris Fuldner™s approach to 
Carol Baker at her work station later that afternoon probably 
gave rise, as I have mentioned ea
rlier, to the allegation of sur-
veillance just discussed.  There is no evidence that Randall 
Adams, or Randy McGlothlin 
told anyone in management 
about their observation of Carol Baker, and others, in the park.  

Indeed, Fuldner testified that he got the idea of talking to Carol 
Baker from Mike Williams, an employee in the receiving de-

partment, whose  work require
d him frequently to go to the 
President™s office.  When Williams was there, according to 

Fuldner™s testimony, they talked 
about the Union.  At one point Williams said he was a union committeeman, although there is 

no corroboration of this claim, and around August 3, Fuldner 
says, Williams told him that Wolf and Baker might like to talk 
with him.  Soon after that c
onversation Fuldner happened to be 
in Baker™s work area, and he stopped to invite her to come and 
see him to talk about problems. 
Baker naturally assumed that 
Fuldner™s visit was prompted 
by a report of the union meeting in the park that noontime.  
This assumption is certainly reasonable and logical, even 
though I have found that it did not happen that way.  But there 
was a union campaign going on, and Fuldner, by his own testi-
mony, would not have approached Baker if he had not been 
advised by Williams, a self-d
escribed union committeeman, 
that Baker and Dennis Wolf ﬁmight 
want to talk toﬂ Fuldner.  I 
think an inference may be fairly drawn that Fuldner viewed 
Williams™ remark as an invita
tion to meet with union support-
ers.
28 Thus, even in the absence of a tie-in between the events the 
park with Fuldner™s visit to Ba
ker, the tie-in between the Wil-
liams identification of Baker al
ong with Wolf,  and Fuldner™s 
followup on Williams™s suggestion would serve to justify 
Baker™s fear that his union activit
ies were under surveillance.  I 
find, in these circumstances, that Fuldner did create an impres-

sion of surveillance by inviting Baker to his office to discuss 
whatever she wanted.  This I fi
nd is an additional violation of 
Section 8(a)(1).  
United Charter Service, 306 NLRB 150 
(1992). 6.  Solicitation of grievances 
I have noted that there was no followup on the complaint al-
legation in paragraph 5(g) that
 B.J. Stegman had solicited 
grievances from employees,
29 but in another allegation, para-
graph 5(h), the matter of grievance solicitation developed more 
fully.  Steve Carpenter™s testimony that Mike Williams had 
invited him and two other employ
ees to Fuldner™s office where, 
in Fuldner™s presence and with hi
s participation, they discussed 
grievances concerning employee
 benefits and working condi-tions.  This testimony was not disputed, and I credit it in its 
entirety.  I find, therefore, that at about the end of August or the 
beginning of September 1993, three employees went to Fuld-
ner™s office, at Mike Williams™s invitation, and discussed 

grievances.  I find this to be a
nother violation of Section 8(a)(1) 
of the Act, Mast Advertising
, 286 NLRB 955 (1987). 
7.  Grant of a job transfer 
As I have described above,
 employee Kathy Perriman was 
having problems with her supervisor.  She appealed to Chris 
Fuldner and he agreed to transfer her to another location.  There 
is no indication that the new position was in any way better or 
more advantageous to Perriman th
an the one she left, other than 
the fact that she was getting aw
ay from a supervisor who was, 
for whatever reason, giving her problems.  Now, in the course 
of her interview with Fuldner, Pe
rriman reported that he said to 
her that there were a lot of ﬁUnion people out there who 
beleived that he didn™t care about employees and these Union 
people would like other EFCO em
ployees to believe that, but 
he did not want employees to 
have bad work experiences and 
he implemented Perriman™s transfer in order to help her. 
The General Counsel argues that
 this statement served to 
couple Perriman™s transfer to abandoning support for the Un-

ion.  I did not agree.  I view Fuldner™s statement to Perriman as 
arguing to her that the Union was unjustly accusing him of 

neglecting his employees.
  I do not view this as a violation of 
law.  It merely was an expr
ession of his own impression of what he thought the Union felt, and a celebration of his own 
generosity and open-handedness. 
                                                          
 28 Fuldner certainly knew of Wolf™s
 activity on behalf of the Union (see sec. III(G)(1), above), and the coupling of Baker™s name with 
Wolf™s would lead to identification 
of Baker with the Union as well, 
even if Folder had no other information on her position or activities. 
29 I do not find any violation of S
ec. 8(a)(1) in this incident. 
 EFCO CORP. 3678. The ESOP announcement 
Sometime in October 1993, acco
rding to the testimony of 
Dennis Wolf, a notice as posted on a bulletin board in the old 
plant consisting of an application to the Internal Revenue Ser-
vice for approval of an Employ
ee Stock Option Plan (ESOP).  
Among the features of the proposed plan was a statement of 
which employees were to be eligible to participate in the plan:  
ﬁThe employees eligible to pa
rticipate under the plan are all 
employees except members of 
a collective bargaining group.ﬂ 
The Respondent does not disagree with paragraph 8(k) as 
added to the complaint by am
endment dated May 9, 1994, but 
argues that there are mitigating circumstances. 
These circumstances derive from Section  2.01 of the plan, 
which reads as follows: 
 An employee is an excluded employee if he is a 
member of a 
collective bargaining unit, unle
ss the collective bargaining 
agreement provides otherwise.
  An employee is a member of 
a collective bargaining unit if he is included in a unit of em-

ployees covered by an agreement which the Secretary of labor 
finds to be a collective bargaining agreement between em-
ployee representatives and one or
 more employers if there is 
evidence that retirement benefits were the subject of good 

faith bargaining betw
een such employee representatives and 
employer [sic.].  The term ﬁemployees representativesﬂ does 
not include an organization more than one-half of the mem-
bers of which are owners, officers or executives of an em-
ployers.  [Emphasis added.] 
 The ESOP itself, as well as the notice complained of in para-
graph 5(k), were both prepared by James F. McLeod, an attor-
ney who has represented EFCO for some years.  It is clear from 

the wording of the notice, describing the excluded employees 
as members of a ﬁcollective ba
rgaining group,ﬂ that McLeod, 
whose professional skills in drafting the ESOP itself are noth-
ing less than remarkable, is obviously not familiar with terms of 

art used by labor law practitioners.  In summarizing the status 
of excluded employees, McLeod 
used the word ﬁgroup instead 
of ﬁunitﬂ which has a technica
l meaning quite different from 
the word ﬁgroup.ﬂ  McLeod did not perhaps for reasons of 
economy, go in to the rest of section 2.01 of the ESOP (which 
looks like an excerpt from a statute or regulation) a complicated 
delineation of employee eligibili
ty which, generally, provides 
for exclusion of persons speci
fically excluded by collective-
bargaining agreement or included in a unit of employees about 
which there has been good-faith bargaining concerning retire-
ment benefits.
30 After the issuance of the amendment to the complaint on 
May 9, 1993, the Respondent issued another notice, on July 7, 
1994, stating that the JRS had approved the plan an quoting 
section 2.01 of the ESOP in full.  Without admitting any error 
in the original notice
31 the 1994 notice rescinded the description 
of excluded employees in the old notice and stated that it was 
not the Company™s intention to 
suggest that employees would 
be ineligible for coverage under the ESOP if they became 
members of a union. 
                                                          
                                                           
30 This description, like McLeod™s, is an oversimplification.  Sec. 
2.01 is strewn with legal 
beartraps, but the issue here is really the effect 
of the posted notice, not the intent of McLeod, or the Respondent in its 
preparation. 31 Which, according to the July 7, 1994 memo actually was posted 
ﬁaround May 21, 1993.ﬂ 
This memorandum seems clear enough, but the original no-
tice, presented to the employees, according to the Company™s 
own representation in May, 1993, 
was an display at least until 
October 1993, during the union campaign in the summer of that 
year.  Thus, its impact would not 
have been totally removed, or 
recalled retroactively, by the publication of a correction just 

before the opening of this hearing in July 1994.  The error may 
or may not have been inadverten
t, but the impact on employees 
by its display for over a year, constitutes a further violation of 

Section 8(a)(1) of the Act, 
Lynn-Edwards
 Corp., 290 NLRB 
202 (1988). I. The 8(a)(2)
 Allegations 1. Position of the parties 
The General Counsel argues, in 
his brief, based on the facts I 
have summarized above in section III(B) through (F), that the 
four committees set up by management; the Safety Committee 
(SC), described in section 
III(C), the Employee Suggestion 
Screening Committee (ESSC), desc
ribed in section III(D); the 
Employee Benefits Committee (EBC), described in section 
III(E); and the Employee Policy Review Committee (EPRC), 
described in section III(F), admit employees to participate and 
exist, in whole or in part, to 
deal with the Company concerning 
ﬁgrievances, labor disputes, wage
s, rates of pay, hours of em-
ployment or conditions of worth.ﬂ
32  They thus qualify as labor 
organizations within the meaning of Section 2(5) of the Act. 
The General Counsel further maintains that the actions of the 
Respondent EFCO created domi
nated the Committees similar 
to the employer™s creation and domination
33 of the committees 
in Electromation, Inc.
, 309 NLRB 990 (1992),34 affd. 35 F.3d 1148 (7th Cir. 1994), in violation 
of Section 8(a)(2) of the Act. 
The Respondent, on the other hand, makes a number of ar-
guments in opposition to the Gene
ral Counsel.  First, the Re-
spondents argue that its employees
, because of their participa-
tion in the Company™s ESOP progr
am, and the owners of some-
thing under 25 percent of the Company™s stock are thereby 
owners of a substantial interesting the equity of the Company, 
and are not eligible to be considered as members of a labor 
organization; Second, that thes
e employees by their participa-
tion in the Committees are managerial employees within the 
meaning of the Act as interpreted by such cases as 
NLRB v. 
Yeshiva University
, 444 U.S. 672 (1980);  Third, that the 
Committees here are not labor or
ganizations within the mean-
ing of the Act; that the Company did not dominate the commit-
tees; that the facts in this 
case clearly distinguish it from 
Elec-tromation; and, finally, that any d
ecision holding that Respon-
dent has violated Section 8(a)(2
) in establishing and dominating 
these committees is, itself, an
 unlawful infringement or the 
Committee members™ and Respondent™s freedoms of speech, 
assembly, and association under the United States Constitution. 
2.  The managerial employee argument
. This portion of the argument is based on the Company™s 
view that the employee member
s of the Committees are persons 
who represent ﬁmanagement interests by taking or recommend-

ing discretionary actions that effectively control or implement 
employee policy.ﬂ  
NLRB v. Yeshiva
, supra.  32 Sec. 2(5) of the Act, 29 U.S.C. 125(5). 
33 See E. I. du Pont de Nemours & Co.,
 311 NLRB 893 (1993).  
34 Referred to throughout the record in this case as ﬁ
Electormation
.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 368 This argument, that employees serving on these committees 
are managerial, is combined in the Company™s brief, with the 
argument that because all of the employees of EFCO are par-
ticipants in the ESOP plan, ow
ning, collectively, some 25 per-
cent of the Company™s common stock, they are owners of the 
Company admitting that this 25-pe
rcent ownership is restricted 
by the ESOP document itself  (R. Exh. 17). 
As to the first argument, I do not believe that there is any 
valid analogy between the four committees in existence at 

EFCO, and those considered 
by the Supreme Court in 
Ye-shiva
.35  In the latter case, standing committees, established by 
the faculty and made up of faculty members functioned at de-
partmental, school, and University levels.  All faculty members 
participated in one or more standing committees.  These com-
mittees were supplemented by ad hoc comm
ittees established, 
again by the faculty, for special purposes such as the recom-

mendations for the selection of 
deans, the establishment or 
discontinuance of university or
 school programs, and other extraordinary matters. 
These committees effectively determined what was going to 
be taught at the university; who would teach in the various 
courses of study; who would be admitted to the university and 
to particular courses of study; what grades would be given to 
students; who would be retained
 and who would be dismissed; 
who would be hired to teach; what faculty members would be 

retained, promoted or granted tenure; what grants would be 
applied for; how these grants 
should be used; and, in some 
instances, what schools or departments should be established, 
maintained or discontinued, and what tuition should be charged 
for attendance at the university. 
In short, as they Court found in Yeshiva
, the faculty effec-
tively and pervasively controlled
 the actual governance of the 
university. 
The situation at EFCO is quite
 different.  The committees in 
question here were established 
unilaterally by management.  
The employees originally selected by management, as in 
Elec-
tromation, supra, from volunteers.  These committee members, 
originally 43 to 50 in number,
36 were only a small proportion of 
the total employee complement, a
nd their participation was and 
is confined to employee benef
its, employee polic
ies, employee 
suggestions, and employee safety
.  The committees have abso-
lutely no say in what the Company produces; who will produce 
it; how it will be marketed or advertised; what materials shall 
be purchased; how these material
s should be used; nor in any 
other way these committees exercised any authority, or even 
any concern, over fundamental questions concerning the man-
agement of the enterprise. 
I find that these committees considered and made recom-
mendations only concerning matte
rs of employeeŒemployer 
interest.  Thus, the argument based on 
Yeshiva
 is not applicable 
to the facts of this case. 
In its argument that the existence of the ESOP at EFCO 
makes the participants in the pl
an, in effect, owners of a sub-
stantial portion of the business, the Company admits that the 

plan does not provide for employee
 participation in the election 
of directors, or the ﬁtransaction 
of routine cooperate business at 
shareholder meetings,ﬂ not to mention the day-to-day running 
                                                          
                                                           
35 An in other cases considered by the Board and the courts under 
Yeshiva 
principles laid down by the Supreme Court. 
36 These numbers varied as members dropped out and new members 
were added, but the numbers remained fairly constant. 
of the Company.  Nor does the individual participant have a 

right to instruct the Trustee if the plant to vote in any way, ex-
cept with regard to certain major corporate issues such as 
merger or consolidation, recapitalization, liquidation, dissolu-
sion, reclassification, sale of substantially all assets, or similar 
transactions (R. E
xh. 17, sec. 10.17). 
The Company argues that the combination of the 25-percent 
strength of the employees™ stock interest, albeit in limited areas 
of corporate governance, combined with the policy making 
powers of the committees, render all of the employees, as par-
ticipants in the ESOP, to be managerial employees. 
The Board cases cited by the Company for this position are 
all representation cases where the issue was whether employees 
would or would not be eligible to vote in a Board-conducted 
election.  
Sida of Hawaii, Inc.
, 191 NLRB 194 (1971); 
Brook-ings Plywood Corp.,
 98 NLRB 794 (1952). 
There are two basic problems I fi
nd with this argument.  This 
is not a representation case.  There is no issue here of employ-
ees voting or not voting in an el
ection.  Moreover, the 25 per-
cent of the Company™s stock is owned by all of the participants 
in the ESOP.  The alleged managerial functions are exercised 
by a small percentage of those pa
rticipants. Therefore, I do not 
believe the Company can pyramid one upon the other to vest 
the 43 or so committee members with the whole weight of the 
25-percent ownership. 
Second, the Company™s claim that the 25-percent ownership 
is sufficient to influence company policy (or at least to caution 
management not to ignore it) demonstrates only a potential 
influence.  The Board has held that the power of stock owner-
ship must be more than potential.  It must reflect actual control, 
or an effective voice in the fo
rmulation and determination of 
cooperate policy.  These has been no showing that any such 
actual control, or an effective voice in company policy has been 
shown here.37  SŒB Printers, 227 NLRB 1274, 1275 (1977); 
Science Applications International Corp.
, 309 NLRB 373 
(1992). The Company™s argument on these issues must fail.  I see no 
connection between the activitie
s of the committees here and 
the criteria laid down by the Court in 
NLRB v. Bell Aerospace 
Co., 416 U.S. 267 (1974). 
3.  Are the Committees labor organizations?
 The Company argues in this section of its brief that the 
Board was in error in finding the committees in 
Electromation
 to be ﬁlabor organizationsﬂ within the meaning of Section 2(5) 
of the Act.  Further, the Compan
y argues that in order to come 
within the statutory definition of
 Section 2(5), the organization 
in question it must have been authorized by other employees in 
a unit to represent them.
38 The Company™s position does not, in my opinion take into 
account the several different type
s of entities included in the 
Section 2(5) definition of a ﬁlabor organization,ﬂ and does not 
currently interpret the legislative history of the Wagner Act 
showing the interest of the frames of that law in this definition. 
In affirming the Board™s decision in Electromation
, the Cir-cuit Court agreed that the ﬁaction committees would constitute 
 37 Even if either the ESOP participants, or the Committees here, had 
any impact on any cooperate policie
s other than employeeŒemployer 
relations. 38 Citing United States v. Ryan
, 350 U.S. 299 (1956) and Former 
Board Devaney™s concurring opinion in 
Electromation.  Neither the Ryan case, nor Member Devaney™s 
concurrence are controlling here. 
 EFCO CORP. 369labor organizations if: (1) the 
Electromation employees partici-
pated in the committees; (2) the co
mmittees existed, at least in 
part, for the purposes of ‚dealin
g with™ the employer; and (3) 
these dealings concerned ‚grievances, labor disputes, wage, 
rates of pay, hours of employ
ment or conditions of work.™ﬂ Electromation, Inc. v. NLRB
, 35 F.3d 1148 (7th Cir. 1994).  A 
narrow construction of Section 2(5), such as that urged on us 
here by the Company, was rejected by the Court, citing the 
Legislative History of the Wagn
er Act, S. Rep. No. 573, 74th 
Cong., 1st Sess. 7 (1935), reprinted in 2 Leg. Hist. 2306 
(LMRDA 1959, reprinted 1985).  Under the Court™s interpreta-
tion of the Legislative History, a labor organization need not 
have offices, a constitution, by-laws dues, or a treasury.  
Elec-
tromation Corp. v. NLRB
, supra at 1159. 
These committees in this case likewise had no constitutions 
or by-laws, no dues, and no treasuri
es.  Each of them did have a 
statement of their duties and functions issued to them in the 
cases of the EBC, the ESSC and the EPRC by letters establish-
ing them and outlining their duties.
39  They had officers, in the 
case of the ESSC, EBC, and the EPRC, elected by the member-
ship, in the case of the SC, Mike Washick, the plant coordinator 
assumed the role of chairman. 
In the cases of three of the Committees, EBC, EPRC, and 
SC, the members were urged by Fu
ldner and Washick to talk to 
other employees to obtain ideas and suggestions from other 

employees in the plant.
40 In the light of all the evidence here, I think it is clear that 
these four committees are, each
 of them, labor organizations 
within the meaning of Section 2(
5).  They each had employees 
as members; they were established by the Company, in further-
ance of Chris Fuldner™s vision for a more productive, more 
profitable, and a more satisfying place for employees to work.  
In furtherance of these goals, Fuldner had set up the FSOP and 
profit sharing plan, but seeing that
 those benefits were to far in 
the future for most employees, he set up committees to look to 

improvement of employment pol
icies (EPRC); employee bene-
fits (EBC); employee safety (S
C): and employee suggestions 
(ESSC).  All of these committees
 dealt with conditions of em-
ployment.  All were directed to 
talk to employees in the shops 
and offices to solicit, suggestions
 in one case, and ideas or pro-
posals by the other three.  Th
e proposals were then discussed 
among committee members, then brought to the Management 

Committee for approval.  While 
there was no direct testimony 
about bargaining, there is no question that there were discus-

sions about benefits, policies, s
uggestions and safe
ty matters.  
There were dealings about the proposals brought forward by the 
committees, there were amendmen
ts suggested, and revisions made, and several of the proposals eventually became company 
policies. 
I, therefore, find that these committees, labor organizations 
within the meaning of Section 2(5) of the Act, have engaged in 
dealing with their employer, even though they never actually 

engaged in collective bargaining, or concluded a bargaining 
agreement (other then agreement made on separate policies, 
                                                          
                                                           
39 The letter establishing or rather reestablishing the SC gave a 
statement of the Committee™s mission, but was signed by Mike 
Washick rather than by Fuldner. 
40 Mona Workes and Mike Washick al
so indicated that the selection 
of members for the committees was, at lease in part, guided by a desire 
to have as broad a membership from all parts of the operation as was 
possible, given the limited number of members felt to be practical. 
employee benefits, safety 
programs and suggestion.  
NLRB v. 
Cabot Carbon Co.,
 360 U.S. 203 (1959). 
4.  Did the Company dominate the Committees 
In this section of its brief, the Company argues that the case 
law and the Legislative History of the Wagner Act require that, 
in order to establish employer
 domination of a labor union, 
there must be a showing of actual domination, and a showing 
that the employer™s action s
ubverted employee free choice, 
citing Chicago, Rawhide Manufacturing Co. v. NLRB , 221 
F.2d 165 (7th Cir. 1955). 
In affirming the Board™s decision in 
Electromation
 the Sev-enth Circuit distinguished its Chicago, Rawhide
 decision from Electromation
.  In the former case the employee initiated the 
first meeting with the employer
, and proposed a procedure for 
handling employee grievan
ces.  In addition, in 
Chicago Raw-hide, the meetings of employees 
were held on company time, 
but outside of the presence of management.  Company repre-

sentatives did not determine the 
subject matters to be consid-
ered, or select the members of the committees, or exercise a 
veto over what committee recommendations would be pre-
sented to management. (
Electromation,
 7th Cir., supra at 1168.) 
In this case, as in 
Electromation, management unilaterally 
established the committees, chos
e the initial membership, par-
ticipated is almost all of the meetings of the various commit-
tees, and chose in some instances the issues which committees 
would consider.
41 In the 7th Circuit™s decision in 
Electromation,
 the Court 
pointed out that the distincti
on between support and domination 
is applied only where the labor organization has ﬁsome reason-

able claim to being an independent entity composed of employ-
ees and distinct from management.  In 
Electromation
, unlike 
Chicago Rawhide, the Court found that the initial creation, the 
structure, and the administra
tion was substantially under the 
control of the company. 
The same distinction may be made by in this case.  The 
committees were created and structured by the Company, and 
administrated with the assistance in the cases of the EBC and 
the EPRC, of Workes who attended most of their meetings, and 
with respect to the SC, headed by Supervisor Mike Washick , 
and the ESSC under the chairmanship of Mark Kaiser, a super-
visor since the spring of 1993. 
As the Board found in its Electromation
 decision, 309 NLRB 
at 996Œ997: 
 Purpose is different from motive; and the ﬁpurposeﬂ to which 
the statute directs inquiry does not necessarily entail subjec-
tive hostility towards unions.  
Purpose is a matter of what the 
organization is setup to do, and that may be shown by what 
the organization actually does.  If a purpose is to deal with an 
employer concerning conditions of employment, the Section 
2(5) definition has been met 
regardless of whether the em-
ployer has created it, or fostered it creation, In order to avoid 
unionization, or whether employees view that organization as 
equivalent to a union. 
 [Emphasis added.] 
 On these facts, I find that the Company did in fact create, 
structure, and dominate the four committees as alleged in para-
graph 6 (A), (B), (C) and (D) of the complaint. 
 41 The nonsmoking policy for the EPRC, suggestions for the ESSC, 
safety policies for the SC, and choi
ces among health benefit plans, and 
a dental plan for the EBC. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 370 5.  Distinguishing this case from 
Electromation
 The Company, noting in its brief that I had observed during 
the course of the hearing that I ﬁperceived certain similaritiesﬂ 
between this case and Electromation asks that I consider a 
number of significant dissimilarities and distinctions between 
the two cases. 
There are several paragraphs in the brief in which the Com-
pany sets out what are viewed 
as distinctions and dissimilari-ties.  I will set these out as follows: 
(a)  The Company asserts that the committees in this case 
were not formed in response to 
any employee discontent.  Well, 
they were formed, according to 
Chris Fuldner, in response to 
what he felt was a failure of the employees to appreciate the 
benefits he had provided them through the ESOP and profit 
sharing.  He wanted their closes participation in the employees 
benefit process in order to increase their involvement with 
company goals.  In 
Electromation, the employee discontent 
resulted from unilateral negative alterations to the benefit and 

wage programs. 
But, in Electromation
 there was no union campaign when the 
committees were formed, or until some weeks after they were 
in operation.  Nor was there any atmosphere of hostility toward 
the union by management.  Indeed, I recommended that two 
allegations of 8(a)(1) violations be dismissed, and my recom-
mendations were followed by the Board.  The violation of Sec-

tion 8(a)(2) found in 
Electromation
 was the continued mainte-
nance of the committees, or a couple of them, after the union 
demand for recognition. 
(b)  The Company argues that the purpose of the committees 
was different here than in 
Electromation
.  I think that there may 
be a distinction here, but of 
form, not of substance.  The 
Elec-
tromation committees were set up a little differently, from 
those involved here, but essentia
lly the purposes were the same; 

to draw the employee closer to
 an understanding of company 
policies and lend their cooperati
on to overall company strategy 
for its continued successful operation. 
(c)  To the argument that the committees at EFCO were non-
representational in nature, I res
pond that I disagree.  All of the committees here were urged by 
Chris Fuldner or Mike Washick 
to contact other employees, to
 get their proposals and their 
views to use in committee deliberations.  Efforts were made in 

several of the committees to secure representation from all 
sections and shifts of the two Monett plants.  There was, per-
haps (I am not entirely sure of 
this), no actual bargaining, but 
there was give-and-take discu
ssion and proposals were back 
and forth. 
The next paragraphs in this 
section of Respondent™s brief do not concern my statements that there were similarities between 
this case and 
Electromation
, but rather are addressed to the 
Board™s decision in the latter case, matters about which any 
discussion by me would be inappropriate. 
6.  Constitutional argument 
The Company maintains that any interpretations of Section 
2(5) and 8(a)(2) of the Act, resulting in an invalidation of its 
employee committees constitutes an unlawful infringement 
upon the participant™s freedom of speech, assembly, and as-
sembly under the First Amendment 
to the United States Consti-
tution. To this argument I can best 
reply by paraphrasing the 7th 
Circuit™s opinion in the 
Electromation
 case, 35 F.3d 1148, 1162 
fn. 2 (7th Cir. 1994): 
 With all due respect to the company, its actions in creating 
and administrating the . . . committees can hardly be described 
as the ﬁexpressing of any views,
 argument or opinion.ﬂ  With-
out a doubt [EFCO™s] actions in this case went far beyond 
mere encouragement of its employees to. arrange a collective 
means of expression. 
 To follow up, the establishment and maintenance of these 
committees here can hardly be described as an exercise of First 

Amendment rights, and to hold th
at the strictures against the 
formation of committees, found to
 be labor organizations under 
Section 2(5) of the Act, and th
e domination of such committees 
a violation of Section 8(a)(7) of the Act, constitute unconstitu-
tional restraints against free expression either by employees or 
the employer, is manifestly inappropriate. 
THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I shall order it to cease and desist there-
from, and that it take certain affirmative action designed to 
effectuate the policies of the Act. 
I shall recommend that the Re
spondent immediately dises-
tablish and cease all support to the committees established by it 
for purposes of studying employ
ee benefits, employee policies, 
employee suggestions, and safety. 
CONCLUSIONS OF LAW 
1.  The Respondent, EFCO Corporation, is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Employer Policy Revi
ew Committee is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
4.  The Employee Benefit Committee is a labor organization 
within the meaning of Section 2(5) of the Act. 
5.  The Employee Suggestion 
Screening Committee is a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
6,  The Safety Committee is a 
labor organization within the meaning of Section 2(5) of the Act. 
7.  The Respondent has engaged in unfair labor practices by 
promulgating and maintaining an
 overly broad no-solicitation 
rule; by warning an employer for as alleged violation of that 
rule; by publishing a memorandum
 containing an overly broad 
interpretation of the said no-solicitation; by giving an employee 
the impression that the employ
ee™s union activities were under 
surveillance; and by soliciting grievances from its employees. 
8.  The Respondent has engaged in an unfair labor practice 
by dominating and assisting 
the Employee Policy Review 

Committee, the Employee Benefit Committee, the Employee 
Suggestion Screening Committees and the Safety Committee 
from February 28, 1993, to the present time. 
9.  The above-described unfair labor practices affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
[Recommended Order is omitted from publication.] 
  